Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 1 of 40




                  Exhibit A
                  Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 2 of 40
                                          Farhan Gandhi – Curriculum Vitae, Page 1 /39


                                    Prof. Farhan Gandhi
             Rosalind and John J. Redfern Jr. ‘33 Endowed Chair in Aerospace Engineering
                   Founding Director, Center for Mobility with Vertical Lift (MOVE)
                                     Aerospace Program Director
                        Rensselaer Polytechnic Institute, Troy, NY 12180, USA
             Phone: (518) 276-3244, E-mail: fgandhi@rpi.edu, Website: https://move.rpi.edu
_______________________________________________________________________________________________________

        EDUCATION
              Doctor of Philosophy in Aerospace Engineering, August 1995
              University of Maryland, College Park, Alfred Gessow Rotorcraft Center
              (Thesis Advisor: Prof. Inderjit Chopra)
              Master of Science in Aerospace Engineering, May 1992
              University of Maryland, College Park, Alfred Gessow Rotorcraft Center
              Bachelor of Science in Aeronautical Engineering, July 1989
              Indian Institute of Technology, Bombay

        EMPLOYMENT HISTORY
              Dept. of Mechanical, Aerospace and Nuclear Engineering; Rensselaer Polytechnic Institute
                  Professor, and Rosalind and John J. Redfern Jr. ‘33 Endowed Chair in Aerospace Engineering,
                  Aug 2012 onward; Aerospace Program Director, Aug 2014 onward.
                  Founding Director, Center for Mobility with Vertical Lift (MOVE), May 2018 onward.
              Dept. of Aerospace Engineering; Pennsylvania State University
                  Professor, and Deputy Director, Penn State Vertical Lift Research Center of Excellence (VLRCOE),
                  2006–2012; Associate Professor and Rotorcraft Center Associate Director, 2001–2006; Assistant
                  Professor, 1995–2001.
              Alfred Gessow Rotorcraft Center, Dept. of Aerospace Engineering; Univ of Maryland, College Park
                  Graduate Research Assistant, Jan 1990 – Aug 1995; Graduate Teaching Assistant, Fall 1989.

        RESEARCH EXPERIENCE AND INTERESTS
        --    Rotorcraft Aeromechanics, Advanced Rotary-Wing Configurations: Conventional helicopters, high-
              speed FVL configurations (coaxial/compound helicopters, tiltrotors), variable-RPM rotors, and multi-
              copters. Passive design optimization, active and semi-active controls; for helicopter vibration reduction,
              aeroelastic/aeromechanical stability augmenation, blade-vortex interaction alleviation, and performance
              and noise improvement; exploitation of control redundancy, and fault-tolerant control.
        --     Reconfigurable Rotorcraft Systems: Variable rotor blade twist/camber, span, and chord; airfoil reversal;
              studies on performance improvement and increase in aircraft capability, concepts for actuation
              implementation, flight simulation studies; modular and reconfigurable rotary-wing aircraft designs.
        --    Smart Materials and Structures: Shape Memory Alloys/Polymers, Electro- and Magneto-rheological fluid
              dampers and devices, Piezoelectric actuators and Active Constrained Layer Treatments – for structural
              vibration reduction and damping augmentation. Flexible skin designs for morphing aircraft wings.
              Variable Stiffness Structures, Multi-Functional Cellular Structures, and Multi-Stable Structures.
        Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 3 of 40
                                Farhan Gandhi – Curriculum Vitae, Page 2 /39

MAJOR AWARDS AND HONORS
    -- Fellow of the American Institute of Aeronautics and Astronautics (2020)
    -- Best paper in Electric Aircraft System Integration and Controls track at the AIAA/IEEE Electric
       Aircraft Technology Symposium (2018)
    -- US Army Research Lab, Vehicle Technology Directorate (Aberdeen Proving Ground, MD),
       Joint Faculty Appointment (2018 onward)
    -- American Institute of Aeronautics and Astronautics 2018 Faculty Advisor Award
    -- Best paper in Advanced Vertical Flight at the American Helicopter Society Annual Forum (2017)
    -- Royal Aeronautical Society’s Bronze Award for 2014 technical papers
    -- Technical Fellow of the American Helicopter Society (2013)
    -- Rensselaer Polytechnic Institute, Rosalind and John J. Redfern Jr. ’33 Endowed Chair
       in Aerospace Engineering (2012 onward)
    -- Associate Fellow of the American Institute of Aeronautics and Astronautics (2010)
    -- University of Bristol, Benjamin Meaker Visiting Professorship (2009 – 2010)
    -- Penn State Engineering Society (PSES) Outstanding Research Award (2009)
    -- Best paper in Aircraft Design at the American Helicopter Society Annual Forum (2009)
    -- Popular Mechanics Breakthrough Award (2007) for a Centrifugal Force Actuated Variable
       Span Morphing Helicopter Rotor. One of eight awards made every year amongst all disciplines
       in science, technology and engineering, to recognize outstanding innovation and breakthrough
    -- Best paper in Aircraft Design at the American Helicopter Society Annual Forum (2002)
    -- American Helicopter Society’s Francios Xavier Bagnoud Award (1998) for Outstanding
       Contributions to Vertical Flight Technology by a society member under the age of 35.
    -- US Army Research Office Young Investigator Award, (1997 – 2000)
    -- American Helicopter Society Vertical Flight Foundation Fellowship (1994)
    -- General Electric Foundation Scholarship (1994 – 1995)
    -- US Army Rotorcraft Fellowship (1993 – 1995)
    -- American Helicopter Society Student Design Competition, Faculty Advisor to winning teams
         -- 2014, 2015, 2019, RPI graduate team placed 3rd
         -- 1996, 1998, Penn State undergrad teams placed 2nd (co-advised with E. Smith)


CONF. KEYNOTE/PLENARY LECTURES, INVITED CONF. LECTURES, CONF. PANELIST
    Gandhi, F., “Reconfigurable Vertical Lift,” Selected to deliver the 2020 Royal Aeronautical Society’s
     Juan de la Cierva Lecture, London, UK (postponed tentatively to 2021, with no lecture in 2020).
    Gandhi, F., “Reconfigurable Vertical Lift,” Plenary Lecture at the 9th ECCOMAS Thematic Conference
     on Smart Structures and Materials (SMART 2019), Paris, France, July 8-12, 2019.
    Gandhi, F., “Reconfigurable Vertical Lift: Status, Challenges and Opportunities,” AIAA Adaptive
     Structures Lecture at 2019 AIAA SciTech Conference, San Diego, California, Jan 7-11, 2019.
    Panel Discussion Moderator, “Where’s My Morphing Aircraft?” at 2016 AIAA SciTech Conference, San
     Diego, California, Jan 4-8, 2016.
       Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 4 of 40
                                Farhan Gandhi – Curriculum Vitae, Page 3 /39


   Gandhi, F., “Morphing Helicopter Rotors – for a Generational Leap in Aircraft Capability,” Invited
    Lecture at ASME Conf. on Smart Materials, Adaptive Structures and Intelligent Systems, SMASIS2014,
    Newport, Rhode Island, Sept. 8–10, 2014.
   Gandhi, F. “Helicopter rotor morphing – performance benefits and implementation,” Keynote Lecture at
    6th ECCOMAS Thematic Conference on Smart Structures and Materials (SMART2013), Torino, Italy,
    June 24-26, 2013.
   Invited Panelist in Panel Discussion on Morphing Rotors, ASME Conf. on Smart Materials, Adaptive
    Structures and Intelligent Systems, SMASIS2010, Philadelphia, Pennsylvania, Sept. 28 – Oct. 1, 2010.
   Gandhi, F., “Reconfigurable Morphing Rotors – The Next Frontier,” Plenary Lecture at AHS RotorKorea
    2009 Conference, Seoul, Korea, Oct. 19-20, 2009.
   Gandhi, F., “Morphing of Rotary-Wing Aircraft: Recent Developments and Future Opportunities,”
    Keynote Lecture at the NATO Symposium on Morphing Vehicles, Evora, Portugal, April 20-23, 2009.

PATENTS
   Gandhi, F., “Centrifugal Force Actuated Variable Span Helicopter Rotor,” US 8,152,466 B2, 2009.
   Gandhi, F., “Variable Chord Morphing Helicopter Rotor,” US 8,684,690 B2, 2014.

TECHNICAL CONFRENCE CHAIR, COMMITTEE LEADERSHIP
    27th International Conference on Adaptive Structures and Technologies (ICAST)
         Conference Chair, Lake George, New York (October 2016).
    24th AIAA/ASME/AHS Adaptive Structures Conference Technical Chair
         (at AIAA Science and Technology Forum 2016, San Diego, California, January 2016).
    23rd AIAA/ASME/AHS Adaptive Structures Conference Deputy Technical Chair
        (at AIAA Science and Technology Forum 2015, Kissimmee, Florida, January 2015).
    21st International Conference on Adaptive Structures and Technologies (ICAST)
         Conference Co-Chair, University Park, Pennsylvania (October 2010).
    2009 American Helicopter Society 65th Annual Forum Technical Chair, Grapevine, Texas.
    2008 American Helicopter Society 64th Annual Forum Deputy Technical Chair, Montreal, Canada.
    AHS Education Committee, Chairman 2014–2018.
    AIAA Adaptive Structures Technical Committee, Deputy Chair 2014–2016, Chairman 2016–2018.
    AHS Dynamics Technical Committee, Deputy Chair 2006–2010, Chairman 2010–2012.
    AHS Aircraft Design Technical Committee, Deputy Chair 1997–1999, Chairman 1999–2003.
    AIAA Northeastern New York Section, Vice Chair (Activities) 2013–2014, Chair 2014 onward.

JOURNAL EDITORSHIP
    Associate Editor, Journal of the American Helicopter Society, March 2009 – May 2013.
    Associate Editor, Journal of Intelligent Material Systems and Structures, March 2004 – March 2016.
    Guest Editor, J Int. Material Systems, Structures, Sp. Issue on Flexible Skins for Morphing Aircraft, Nov 2010.
    Guest Editor, Smart Materials and Structures Journal, Sp. Issue on Rotorcraft Applications, Feb. 2001.
        Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 5 of 40
                              Farhan Gandhi – Curriculum Vitae, Page 4 /39

EXTERNALLY FUNDED RESEARCH PROJECTS
(ALL FUNDING FIGURES IN THIS SECTION ATTRIBUTABLE DIRECTLY TO FARHAN GANDHI)

Project Title:     Rotor Vibration Reduction and Stability Augmentation via
                   Multi-Functional Semi-Active and Active-Passive Hybrid Systems
Source of Support: National Rotorcraft Technology Center.
                   (under the Penn State Rotorcraft Center of Excellence program)
Period and Amount: 01/01/96 - 12/31/00, $400,000 Gandhi Total.

Project Title:     Influence of Blade-to-Blade Dissimilarities on Alleviation
                   of Blade-Vortex Interactions
Source of Support: US Army Research Office (under MURI program - Innovative
                   Technologies for Actively Controlled Jet-Smooth Quiet Rotorcraft)
Period and Amount: 08/01/96 - 07/31/01, $225,000 Gandhi Total.

Project Title:     Reduced Order Structural Models for Airframe Vibration Control
Source of Support: United Technologies Research Center
Period and Amount: 08/15/96 - 08/14/98, $60,000 Total.

Project Title:     Feasibility of Flexbeam Lag Damping Augmentation Methods
                   for Bearingless Rotor Aeromechanical Stability
Source of Support: United Technologies Sikorsky Aircraft
Period and Amount: 03/01/97 - 12/31/97, $15,000 Total.

Project Title:     Use of Aeroelastic Couplings and Multi-Point Optimization
                   to Design Damperless Aeromechanically Stable Helicopters
Source of Support: US Army Research Office (Young Investigator Award)
Period and Amount: 07/15/97 - 07/14/00, $293,700 Total.

Project Title:     Rotor Lead-Lag Control for Helicopter Vibration and Noise Reduction
Source of Support: NASA Langley Research Center
Period and Amount: 01/01/98 - 12/31/99, $129,300 Total.

Project Title:   (a) Development of a Smart Materials Based Actively Conformable Rotor Airfoil
                 (b) Active Tiltrotor Aeroelastic and Aeromechanical Stability Augmentation
Source of Support: National Rotorcraft Technology Center.
                     (under the Penn State Rotorcraft Center of Excellence program)
Period and Amount: 01/01/01 - 06/30/06, $440,000 Gandhi Total.

Project Title:         Control and Trim Optimization for a Compound Helicopter
Source of Support:     Piasecki Aircraft Corporation
Period and Amount:     03/15/01 - 12/31/02, $232,800 Gandhi Total (co-PI with J. Horn).

Project Title:         Morphing Airfoils using Smart Materials
Source of Support:     National Science Foundation (NSF)
Period and Amount:     05/16/02 - 05/15/03, $55,600 Total.

Project Title:         Closed-Loop Rotor Individual Blade Control for Helicopter
                       Blade-Vortex Interaction Noise Reduction
Source of Support:     NASA Langley Research Center
Period and Amount:     05/01/04 - 09/30/04, $15,000 Total.
        Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 6 of 40
                               Farhan Gandhi – Curriculum Vitae, Page 5 /39

EXTERNALLY FUNDED RESEARCH PROJECTS, CONTD.

Project Title:          Ion-Responsive Polyelectrolyte Gel Based Muscular Hydrostat
                        Structures for Flexible-Robots and -Robotic Manipulators
Source of Support:      Defense Advanced Research Projects Agency (DARPA)
Period and Amount:      06/30/04 - 06/30/06, $257,400 Gandhi Total (additional $100,000 to co-PI
                        Harry Allcock)

Project Title:          Revolutionary Physics-Based Design Tools for Quiet Helicopters
Source of Support:      Defense Advanced Research Projects Agency (DARPA)
Period and Amount:      09/01/04 - 08/31/06, $194,400 Gandhi Total (part of large multi-PI project between
                        Georgia Tech and Penn State)

Project Title:          Design of Flexible Skins for Morphing Aircraft Structures
Source of Support:      Air Force Office of Scientific Research (AFOSR)
Period and Amount:      05/01/05 - 12/31/05, $100,000 Total.

Project Title:          Active Control for Aeroelastic/ Aeromechanical Stability Augmentation
                        of Soft-Inplane Tiltrotors
Source of Support:      Center for Rotorcraft Innovation (CRI) and Bell Helicopter Textron, Inc.
Period and Amount:      01/01/06 - 12/31/08, $300,000 Total.

Project Title:     Variable-Span Compact Rotors for Sea-Based Missions
Source of Support: Office of Naval Research (ONR)
Period and Amount: 01/01/06 - 12/31/06, $50,000 Gandhi Total (part of PSU multi-PI award).

Project Title:   (a)   Shape Memory Alloy (SMA) Cellular Honeycomb based Crashworthy Structures
                 (b)   Performance, Vibration and Noise Benefits of Variable-RPM Rotors
Source of Support:     Office of Naval Research (ONR)
Period and Amount:     01/01/07 - 06/30/10, $381,000 Gandhi Total (part of PSU multi-PI award).

Project Title:     Miniature Trailing-Edge Effectors (Active Gurney Flaps) for Rotor
                   Performance and Aeromechanics
Source of Support: National Rotorcraft Technology Center
                   (under the Penn State Vertical Lift Research Center of Excellence program)
Period and Amount: 07/01/06 - 06/30/11, $400,000 Gandhi Total.

Project Title:     Application of Geometric Morphing to UUV Design
Source of Support: PSU Applied Research Lab (Exploratory and Foundational Research Program)
Period and Amount: 09/01/06 - 08/31/10, $200,000 Total.

Project Title:     Flex-Skins Using Cellular Cores
Source of Support: Air Force Office of Scientific Research (AFOSR), Phase I STTR with
                   NextGen Aeronautics, Inc.
Period and Amount: 09/18/06 - 06/15/07, $36,600 Total.

Project Title:     Flex-Skins Using Cellular Cores
Source of Support: Air Force Office of Scientific Research (AFOSR), Phase II STTR with
                   NextGen Aeronautics, Inc.
Period and Amount: 08/01/07 - 07/31/09, $250,000 Total.
        Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 7 of 40
                               Farhan Gandhi – Curriculum Vitae, Page 6 /39

EXTERNALLY FUNDED RESEARCH PROJECTS, CONTD.

Project Title:     Foundational Research in Adaptive Morphing Structures
Source of Support: NextGen Aeronautics, Inc.
Period and Amount: 06/15/07 (unrestricted gift), $10,000 Total.

Project Title:     Active and Morphing Rotors
Source of Support: AgustaWestland Helicopters.
Period and Amount: 07/01/08 (unrestricted gift), $215,000 Total.

Project Title:     DARPA Mission Adaptive Rotor (MAR) – Next Generation Tiltrotor
Source of Support: Defense Advanced Research Projects Agency, sub to Bell Boeing Tiltrotor Team
Period and Amount: 08/15/10 - 10/15/10, $35,000 Total.

Project Title:     DARPA Structural Logic
Source of Support: Defense Advanced Research Projects Agency, sub to NextGen Aeronautics.
Period and Amount: 11/01/10 - 03/31/13, $550,000 Gandhi Total.

Project Title:     Multi-Stable Morphing Cellular Structures
Source of Support: Air Force Office of Scientific Research.
Period and Amount: 08/15/11 - 02/14/15, $400,000 Gandhi Total.

Project Title:     Control Redundancy to Enhance Rotorcraft Performance,
                   Handling Qualities, and Survivability
Source of Support: National Rotorcraft Technology Center
                   (under the Penn State Vertical Lift Research Center of Excellence program)
Period and Amount: 08/15/11 - 08/15/16, $350,000 Gandhi Total

Project Title:     Morphing to Convert a Surface Vehicle to an Underwater Vehicle Bow
Source of Support: Defense Advanced Research Projects Agency (with Penn State ARL as partner)
Period and Amount: 04/01/12 – 05/31/13, $120,000 Gandhi Total (DARPA total funding was $320,000, with
                   $200K to Penn State, Applied Research Lab).

Project Title:     Buoyancy Heat Engine for Glider Applications Using Structures with
                   Negative Thermal Expansion Coefficients
Source of Support: Office of Naval Research (with Penn State ARL as partner)
Period and Amount: 04/01/13 – 12/31/17, $337,500 Gandhi Total (ONR total funding was $577,500,
                   with $240K to Penn State, Applied Research Lab).

Project Title:     Foundational Research in Rotorcraft at RPI
Source of Support: Sikorsky Aircraft Corporation
Period and Amount: 01/01/14 – 12/31/14, $85,000 Total.

Project Title:     Modular Reconfigurable Aerial Robots – Mission Optimized for Reduced Energy
Source of Support: New York State Energy Research and Development Authority (NYSERDA)
Period and Amount: 07/01/15 - 12/31/16, $150,000 Total.

Project Title:     Continuously Conformable Wind-Turbine Blade Tip
Source of Support: New York State Energy Research and Development Agency (NYSERDA)
Period and Amount: 07/01/16 - 12/30/18, $400,000 Total.
        Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 8 of 40
                              Farhan Gandhi – Curriculum Vitae, Page 7 /39

EXTERNALLY FUNDED RESEARCH PROJECTS, CONTD.

Project Title:     Model Predictive Control for Autonomous Shipboard Landing
Source of Support: Office of Naval Research
Period and Amount: 07/01/16 - 06/30/19, $180,000 Gandhi Total (co-PI with S. Mishra,
                   ONR total funding for this project was $450,000)

Project Title:     Reconfigurable Multi-Copters with Control Redundancy
Source of Support: US Army Research Office
Period and Amount: 07/28/16 - 06/30/19, $225,000 Total.

Project Title:     Reconfigurable Control on High-Speed Rotorcraft
Source of Support: Sikorsky Aircraft Corporation
Period and Amount: 10/01/16 - 06/30/17, $15,000 Total

Project Title:     Vertical Lift Research Center of Excellence
Source of Support: National Rotorcraft Technology Center (NRTC), with RPI cost-share.
Period and Amount: 01/01/18 - 12/31/21, PI $3.6M Total (Gandhi share 46% of total funds).

Project Title:     TRL 4 Demonstration of Army Relevant Optimized Biomimetic Structures
Source of Support: US Army Aviation Applied Technology Directorate (sub-contractor to UTRC)
Period and Amount: 01/01/19 - 05/31/20, PI $172,500 Gandhi Total (Total AATD funding of $641,250, with
                   $468,750 spent at UTRC from 01/01/19 to 06/30/21).

Project Title:     Quad-Rotor Wind Turbines
Source of Support: New York State Energy Research and Development Agency (NYSERDA),
                   with GE (Global Research Center) cost-share
Period and Amount: 7/1/19 - 12/31/21, $700,798 Total.

Project Title:     Terrafugia Multi-Rotor Aircraft Analysis
Source of Support: Terrafugia Corporation.
Period and Amount: 08/16/18 - 08/15/19, $200,000 Total.

Project Title:     GAANN (Graduate Assistance in Areas of National Need)
Source of Support: Department of Education
Period and Amount: 10/01/18 - 09/30/21, $895,500 Total (Gandhi co-PI 17%, $152,235; PI T. Borca,
                   Other co-PIs include D. Borca, C. Picu and M. Diagne)

Project Title:     Aerodynamic Interaction Study of RPM Controlled Rotors
Source of Support: The Boeing Company
Period and Amount: 8/16/19 - 8/15/20, $150,00 Total (Gandhi PI 75%, $112,500; Sahni co-PI 25%).

Project Title:     Inboard Camber on Helicopter Rotor Blades: Assessment and Implementation
Source of Support: Government of Israel, Ministry of Defense
Period and Amount: 03/16/2020 – 03/15/2022, Gandhi Total $140,000 (co-PI with M. Amitay,
                   total funding for this project is $280,000)

Project Title:     A Modular Reconfigurable Multi-Rotor/Wing Testbed for Data Generation,
                   Analysis, and Model Development
Source of Support: Department of Defense (DURIP award)
Period and Amount: award announcement 11/2020, Total Amount $200,000 (PI Gandhi 75%, co-PI
                   Kopsaftopoulos 25%)
        Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 9 of 40
                                  Farhan Gandhi – Curriculum Vitae, Page 8 /39

FEDERALLY FUNDED GRADUATE FELLOWSHIPS FOR MS/PHD STUDENT ADVISEES
     Brian Munsky               NDSEG1, 2001 – 2002.
     Terrence Johnson           ONR2, 2006 – 2009, Hertz Foundation Fellowship, 2009-2010.
     Gabriel Murray             NDSEG1, 2007-2010, SMART3, 2010-2013.
     Mihir Mistry               NDSEG1, 2009-2012.
     Eric Hayden                SMART3, 2009-2012.
     George Jacobellis          SMART3, 2015-2018.
     Robert Niemiec             NDSEG1, 2015-2018.
     Matthew DiPalma            NDSEG1, 2016-2019.
     Michael McKay              NDSEG1, 2017-2021.
     Ariel Walter               SMART3, 2019-2022.

PAID CONSULTING ACTIVITIES
    United Technologies Research Center, Connecticut, Aug. 1995 – Aug. 1998, Jun 2017 – Aug 2017.
    Advanced Rotorcraft Technologies, October 2007 – June 2008.
    Mitsubishi Heavy Industries Limited, October 2007 – June 2008.
    Boeing Helicopters (Mesa), October 2008 – October 2010.
    AgustaWestland Helicopters, February 2008 – December 2011.
    Bell Helicopter Textron, July 2010 – June 2013 (expert witness for Bell Helicopters in
    Bell v. Eurocopter patent infringement litigation in Canadian and US courts).
    NextGen Aeronautics, July 2012 – August 2012.
    Penn State Applied Research Lab, August 2012 – December 2012.

PENN STATE DOCTORAL STUDENT ADVISEES (16)
    Askari Badre-Alam                12/00        Lord Corporation, Cary, North Carolina
    Martin Sekula                    08/02        NASA Langley Research Center
    Phuriwat Anusonti-Inthra         08/02        Army Research Lab, Aberdeen Proving Grounds, MD
    Lionel Tauszig                   08/02        10 yrs at AgustaWestland, then European Aviation Safety Agency
    Eric Hathaway                    08/05        Boeing, Philadelphia
    Lynn Byers                       08/06        Professor and Chair of Mechanical Engineering, Quinnipia Univ,
                                                  formerly Professor at USMA (West Point).
    Jinho Paik                       08/09        Samsung (Wind Energy group)
    Kingnide Olympio                 08/09        EADS, Munich, Germany
    Bilim Atli                       12/09        TNO (Netherlands Organization for Applied Scientific Research)
    Brendon Malovrh                  08/10        US Army Aeroflightdynamics Directorate (Langley)
    Terry Johnson                    08/10        Army Research Lab, Aberdeen Proving Ground, MD
    Julien Austruy                   12/11        Snecma, France
    Maryam Khoshlahjeh               08/12        Joby Aviation (formerly at Sikorsky Aircraft Corporation)
    Eui-Sung Bae                     12/12        Joby Aviation (formerly at Applied Rotorcraft Technology)
    Mihir Mistry                     12/12        Boeing, Philadelphia
    Gabriel Murray                   05/13        NAVAIR, Patuxent River, MD


1
  National Defense Science and Engineering Graduate Fellowship
2
  Office of Naval Research Graduate Fellowship (for under-represented students)
3
  Science, Mathematics and Research for Transformation Fellowship
    Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 10 of 40
                             Farhan Gandhi – Curriculum Vitae, Page 9 /39

RPI DOCTORAL STUDENT ADVISEES (18)
  Michael Pontecorvo         (12/14)        Started at Sikorsky, moved to Karem Aircraft in 2016
  Jean-Paul Reddinger        (08/17)        Army Research Lab, Aberdeen Proving Ground, MD
  Jayanth Krishnamurthi      (08/18)        Sikorsky Aircraft Corp, Stratford, CT
  Alexander Angilella        (08/18)        Mitre Corporation, Bedford, MA
  Robert Niemiec             (08/18)        Lecturer/Research Scientist, RPI
  George Jacobellis          (12/18)        Army Research Lab, Aberdeen Proving Ground, MD
  Matthew Misiorowski        (08/19)        Bell, Fort Worth, TX
  Matthew DiPalma            (08/20)        Sikorsky Aircraft Corp, Stratford, CT
  Praneet Vayalali           (expected 08/21) Reconfigurable Controls on Compound Helicopters
  Michael McKay              (expected 012/21) Reconfigurable Controls on Multi-copters
  Ariel Walter               (started 05/18) Flight control and Handling Qualities of large multi-copters
  Richard Healy              (started 05/18) CFD of multi-rotor systems
  Brendan Smith              (started 08/18) Aeroacoustics of multi-copters
  Airin Dutta                (started 08/18) Fault-Identification on Multi-copters
  Ullhas Udaya Hebbar        (started 08/18) CFD of multi-rotor systems
  Gaurav Makkar              (started 01/19) Multi-fidelity modeling of VTOL platforms
  Abhishek Chopra            (starting 07/19) Multi-fidelity aerodynamic modeling of multi-copters
  Matthew Bahr               (started 01/20) eVTOL Handling Qualities, Simplified Vehicle Operations


PENN STATE MASTERS STUDENT ADVISEES, WITH THESIS (32)
  David Wolons                 12/97       Duk Park                   12/97
  Phuriwat Anusonti-Inthra     08/98       Lionel Tauszig             08/98
  Martin Sekula                12/98       Kathleen Hufnagel          12/98
  Sameer Marathe               05/99       Eric Hathaway              08/99
  Gautier Chapuis              12/99       Brendon Malovrh            05/00
  Todd Ulrich                  12/01       Brian Munsky               08/02
  Roberto Sarjeant             08/02       Rupinder Singh             08/05
  Appa Rao Nirakh              08/05       Andrew Nissly              12/05
  Kingnide Olympio             12/06       Bilim Atli                 05/07
  Yuji Yoshizaki               08/07       Tushar Prabhakar           12/07
  Christopher Kroninger        05/08       Jamie Bluman               05/08
  Mihir Mistry                 08/08       Russell Ruffino            08/08
  Alvord Marques               08/08       Jason Steiner              08/08
  Christopher Duling           05/09       Olivier Leon               08/09
  Gabriel Murray               12/09       Leo Albanese               08/10
  Michael Pontecorvo           12/11       Eric Hayden                08/12

RPI MASTERS STUDENT ADVISEES, WITH THESIS/RESEARCH (10)
  Michael Monico             12/13                    Andrew Howard                   05/15
  Jan Wicha                  05/15                    Francios Rice                   08/17
  Tyler Alloy                05/20                    Andrew Berger                   05/20
  Joe McCauley      (began Summer 2020)               Alexander Stillman        (began Fall 2020)
  Justin Pepe          (began Fall 2020)              Michael Skrable           (began Fall 2020)
       Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 11 of 40
                               Farhan Gandhi – Curriculum Vitae, Page 10 /39



PENN STATE SENIOR HONORS THESIS ADVISEES (8)
   Eric Hathaway*                 05/97       Brendon Malovrh*           05/97
   Brian Munsky*                  05/00       Jill Tombasco              05/05
   Matthew Lewellen               05/06       Gabriel Murray*            05/07
   Eric Hayden*                   05/09       Charles Cimet              05/09

RPI UNDERGRADUATE RESEARCHER PROGRAM (URP) MENTEES (26)
   Alexander Angilella*       (Fall 12, Spring 13)        James Mulhern          (Fall 12 – Fall 13)
   Chris Volk                 (Spring 13 – Spring 14)     Jan Wicha*             (Spring 13 – Summer 14)
   Matthew Scorza             (Spring 13)                 Robert Niemiec*        (Summer 13 – Spring 14)
   Craig Hoffstein            (Spring 13, Summer 13)      Jennifer Shields       (Fall 13)
   Bryan Wilczewski           (Fall 13)                   Felix Forster          (Fall 13, Spring 14)
   Matthew DiPalma*           (Summer 14)                 Zachary Smith          (Spring 15, Fall 15)
   Patrick Martin             (Spring 15 – Spring 16)     Michael McKay*         (Spring 16 – Summer 17)
   Michael Juan               (Summer 16)                 David Schwenker        (Spring 17)
   Stanley Wong               (Spring 17, Fall 17)        Guangzhao Li           (Summer 17)
   Ariel Walter*              (Fall 17, Spring 18)        Colin Hamilton         (Spring 18 – Spring 20)
   Richard Healy*             (Spring 18)                 Matt D’Auria           (Summer 18)
   Cameron Fearrington        (Summer 18, Fall 18, Fall 19) Matthew Bahr*        (Spring 19, Fall 19)
   Nicholas Kopyt             (Summer 19 – Spring 20) Joe McCauley*              (Summer 19 – Spring 20)

* Students continued (or continuing on) for a graduate degree with Gandhi


EXTERNAL DOCTORAL THESIS EVALUATOR
   Ferede, Etana, Topology and planform optimization of wind turbine blades to induce the
   required stall for load/power. TU-Delft (The Netherlands) 2016.
   Liu, Yi. Damping technologies for automotive panel structures. ETH-Zurich (Switzerland), 2011
    Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 12 of 40
                             Farhan Gandhi – Curriculum Vitae, Page 11 /39

VISITING MS/PHD SCHOLARS HOSTED/MENTORED (7)
  Sang-Guk Kang               03/05 – 10/05 PhD student at Korea Advanced Institute of Science and
                                            Technology (KAIST)
  Julien Austruy              04/05 – 10/05 student at Institute Superior Mecanique Paris (ISMEP)
  Martin Nagelsmit            01/08 – 05/08 student at TU Delft (The Netherlands)
  Silvestro Barbarino         01/09 – 04/09 PhD student at University of Napoli and CIRA (Italy)
  Stefan Niederhauser         08/10 – 10/10 student at Swiss Federal Institute of Technology (ETH)
  Patrick Moser               10/11 – 03/12 student at Swiss Federal Institute of Technology (ETH)
  Rodolphe Visdeloup          10/12 – 02/13 student at Institute Superior Mecanique Paris (ISMP)

POST-DOCTARAL RESEARCHERS MENTORED (8)
  Dr. Phuriwat Anusonti-Inthra        09/02 – 08/04            working at Army Research Lab, Aberdeen, MD
  Dr. Guanglei Cui                    08/04 – 05/05
  Dr. Stephen Makinen                 10/04 – 10/06            worked at Sikorsky Aircraft Corporation from
                                                               2006-2017, then moved to Intelligent Light
  Dr. Eric Barrett                    12/05 – 08/06
  Dr. Silvestro Barbarino             01/11 – 07/13            working at Sikorsky Aircraft Corporation
  Dr. Mihir Mistry                    01/13 – 05/13            working at Boeing, Philadelphia
  Dr. Etana Ferede                    10/16 – onward
  Dr. Robert Niemiec                  08/18 – onward

RECORD OF TEACHING AT THE PENNSYLVANIA STATE UNIVERSITY (1995-2012)
  UNDERGRADUATE COURSES –
     Aerospace Structures I (Fall 06, 07, 08, 11)
     Aerospace Structures II (Spring 96, 97, 98, 99, 00, 02, 04, 05, 06)
     Advanced Aerospace Structures (Spring 09, 11, 12)
     Classical Control Theory (Spring 00, Fall 01)
     Helicopter Aerodynamics (Fall 96, 97, 98, 04, 08)
     Helicopter Design (Spring 96, Fall, 97)
  GRADUATE COURSES –
     Helicopter Aerodynamics (Fall 96, 97, 98, 04, 08)
     Helicopter Dynamics (Spring 01, 05, 07, 11)
     Smart Materials and Structures (Fall 97, Spring 99, Fall 00, 03, 05, 07, 11)

RECORD OF TEACHING AT RENSSELAER POLYTECHNIC INSTITUTE (2012 onward)
     Fall 2012 – Smart and Adaptive Structures (Grad)
     Spring 2013 – Advanced Aerospace Structures (Senior Elective/Grad)
     Fall 2013, 2014, 2015, 2016 – Helicopter Aerodynamics and Performance (Senior Elective/Grad)
     Spring 2014, 2015, 2016, 2017 – VTOL Aircraft Design (Senior Elective/Grad)
     Fall 2017, 2019 – Multi-Rotor Aerial Vehicles (Senior Elective/Grad)
     Spring 2018 – Multi-Rotor Aerial Vehicle Design (Senior Elective/Grad)
     Spring 2019, 20, 21, Fall 20 – Aeroelasticity and Structural Vibration (required upper-level Aero course)

SHORT COURSES
      Delivered a short course on Rotorcraft Dynamics (four 4-hour lectures) at AgustaWestland
      in Cascina Costa, Italy, Summer 2008.
     Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 13 of 40
                             Farhan Gandhi – Curriculum Vitae, Page 12 /39

MEMBERSHIP ON TECHNICAL COMMITTEES, ORGANIZING COMMITTEES
  4th US Army Research Office Workshop on Smart Structures, Penn State University, Aug. 1999.
       Organizing Committee Member.
  American Helicopter Society, Aircraft Design Technical Committee, 1996–onward.
  American Helicopter Society, Unmanned VTOL Aircraft and Rotorcraft Tech Committee, 2016–onward.
  American Helicopter Society, Education Committee, 2014–onward.
  American Institute of Aeronautics and Astronautics, Adaptive Structures TC, 2006–onward.
  SPIE Smart Materials and Structures Conference – Damping and Isolation Program Committee,
     2004–2006 (committee merged with Smart Structures Program Committee in 2006).
  SPIE Smart Materials and Structures Conf. – Smart Structures Program Committee, 2006–onward.
  American Helicopter Society Technical Council, 2007–2009, 2014–onward.
  International Conference on Adaptive Structures and Technologies (ICAST), International Organizing
      Committee, 2008 – onward.
  AIAA Northeastern New York Section Executive Council, 2013–onward.

TECHNICAL SESSION CHAIR AT CONFERENCES
  39th AIAA/ASME/ASCE/AHS/ASC Structures, Structural Dynamics and Materials Conference,
      Long Beach, California, April 1998.
  7th AIAA/ASME/AHS Adaptive Structures Forum, St. Louis, Missouri, April 1999.
  62nd Annual Forum of the American Helicopter Society, Phoenix, Arizona, May 2006.
  2007 SPIE Conf. on Smart Structures & Materials, San Diego, California, March 2007.
  15th AIAA/ASME/AHS Adaptive Structures Conference, Honolulu, Hawaii, April 2007.
  AHS International/Korean Society for Aeronautical and Space Sciences International Forum on
    Rotorcraft Multidisciplinary Technology, Seoul, Korea, October 2007.
  16th AIAA/ASME/AHS Adaptive Structures Conference, Schaumberg, Illinois, April 2008.
  9th International Powered Lift Conference, London, UK, July 2008.
  17th AIAA/ASME/AHS Adaptive Structures Conference, Palm Springs, CA, May 2009.
  65th Annual Forum of the American Helicopter Society, Fort Worth, Texas, May 2009.
  AHS International/Korean Society for Aeronautical and Space Sciences 2nd Int. Forum on Rotorcraft
    Multidisciplinary Technology (RotorKorea 2009), Seoul, Korea, October 2009.
  66th Annual Forum of the American Helicopter Society, Phoenix, Arizona, May 2010.
  22nd Int. Conf. on Adaptive Structures and Technologies, Corfu, Greece, Oct. 2011.
  22nd AIAA/ASME/AHS Adaptive Structures Conf. at SciTech2014, National Harbor, Maryland, Jan 2014.
  23rd AIAA/ASME/AHS Adaptive Structures Conf. at SciTech2015, Kissimmee, Florida, Jan 2015.
  AHS Specialists’ Conference on Aeromechanics Design for Transformative Vertical Flight,
     San Francisco, California, Jan 2018.
  27th AIAA/ASME/AHS Adaptive Structures Conf. at SciTech2019, San Diego, California, Jan 2019.
  28th AIAA/ASME/AHS Adaptive Structures Conf. at SciTech2020, Orlando, Florida, Jan 2020.
      Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 14 of 40
                             Farhan Gandhi – Curriculum Vitae, Page 13 /39

SERVICE TO AEROSPACE DEPT, COLLEGE OF ENGINEERING, AND PENN STATE UNIVERSITY
     Graduate Studies Committee, Fall 1996–Spring 1999, Fall 2004–Spring 2011. (Chair, Spring 2008).
     Structures Curriculum Committee, Fall 1996–Spring 2002, Fall 2003–Spring 2012.
     Tuition Surcharge Committee, 1997, 1998, 2000, 2001.
     Undergrad Studies Committee, Fall 1998–Spring 2002, Fall 2003–Spring 2004, Fall 2011–Spring 2012.
     Strategic Planning Committee, Fall 1999–Spring 2002 (Chair, Fall 1999–Summer 2001).
     Aerospace Engineering Awards Committee, Member Fall 2000–Spring 2002 (Chair 2005–2006).
     Promotion & Tenure Committee, 2001–02, 2003–04, 2004–2011 (Chair 2008-2009, 2010-2011).
     Faculty Search Committee, 2004–2006, Chair.
     Curriculum Reform – Structures and Dynamics subcommittees – Fall 2005 – Spring 2007.
     Cooperative Education/Internship Advisor – Fall 2006 – Spring 2007.
     Department Newsletter Committee, Fall 2011 – Spring 2012.
     Aerospace Representative at the College of Engineering Advising Center,
      Spring 1996 - Spring 1999, Fall 2007 – Spring 2008.
     College of Engineering First-Year Testing, Counseling and Advising Program (FTCAP) advisor
      Summer 1996, 1997, 2008.
     Engineering Outreach Council Member, Fall 2003 – Fall 2007.
     Sabbatical Leave Review Committee, Fall 2005 – Spring 2007 (Chair, Fall 2006 – Spring 2007).
     Penn State Engineering Society Awards Committee Member, 2005-2006, 2009-2012.
     AD-14 Administrative Evaluation Committee Member –
      Evaluation of the Radiation Science and Engineering Center (Breazeale Nuclear Reactor), 2006 – 07.
      Evaluation of the Department of Civil Engineering, 2010 – 11.
     Evaluator of nominations packages for the Ralph E. Powe Junior Faculty Enhancement program.
     Graduate Research Exhibition Judge, 1996, 1997, 1998, 2001, 2002, and 2004
     University Faculty Senate, 2006-2009.

SERVICE TO AEROSPACE PROGRAM, SCHOOL OF ENGINEERING, AND RENSSELAER
      Aerospace Program Director (2014 onward)
      Played a critical role in securing Loewy endowment to support Lowey Lecture in Rotorcraft at RPI,
       and rotorcraft activities (2014)
    Secured donation of four (3 AS350 and 1 BK-117) full-scale main rotor blades from Airbus
       Helicopters Inc. to be used as display articles in the School of Engineering, and for research (2014)
    Mechanical, Aerospace and Nuclear Engineering Full Professor Promotion and Tenure Committee
    Mechanical, Aerospace and Nuclear Engineering Faculty Search Committee (Aero Search Chair, 2016-17)
    Aero Faculty Mentoring Committee (for Onkar Sahni and Fotis Kopsaftopoulos)
    Emerging Frontiers in Aerospace Engineering Forum, Organizer (Spring 2013)
    Robert G. Lowey Lecture and Forum in Rotorcraft, Organizer (Spring 2016)
    Center for Mobility with Vertical Lift Kickoff Meeting, Organizer (Fall 2018)
    Faculty Academic Board, Member and Chair (appointed 03/20-02/22)
    Aerospace Program Strategic Planning Committee
    Aerospace Program Curriculum Committee
    AIAA RPI Student Chapter Faculty Advisor*
    AHS RPI Student Chapter Faculty Advisor*
    Institute Chaired Professor Committee
 * Organized student tours to Sikorsky Aircraft Corp in Fall 2013, Kaman Helicopters in Spring 2015,
   CH-53E Squadron of the 14th Marine Regiment (Golf Battery), Fort Dix, NJ, in Spring 2016, Boeing-
   Philadelphia and American Helicopter Museum in Spring 2017, Intrepid Sea, Air & Space Museum
   in Spring 2018, and Sikorsky Aircraft in Spring 2019.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 15 of 40
                                    Farhan Gandhi – Curriculum Vitae, Page 14 /39



    PUBLICATIONS IN ARCHIVAL JOURNALS

1. Gandhi, F., and Lee, S. W., “A Composite Beam Finite Element Method with p-Version Assumed Warping
   Displacement,” Journal of Composite Engineering, Vol. 2, Nos. 5-7, 1992, pp. 329-345.
2. Gandhi, F., and Chopra, I., “An Analytical Model for a Nonlinear Elastomeric Lag Damper and its Effects
   on Aeromechanical Stability in Hover,” Journal of the American Helicopter Society, Vol. 39, No. 4, Oct.
   1994, pp. 59-69.
3. Gandhi, F., and Chopra, I., “A Time-Domain Nonlinear Viscoelastic Damper Model,” Smart Materials and
   Structures, 5 (1996), pp. 517-528.
4. Gandhi, F., and Chopra, I., “Analysis of Bearingless Main Rotor Aeroelasticity Using an Improved Time-
   Domain Nonlinear Elastomeric Damper Model,” Journal of the American Helicopter Society, Vol. 41, No.
   3, July 1996, pp. 267-277.
5. Gandhi, F., and Chopra, I., “An Aeroelastic Analysis Methodology for Bearingless Main Rotor Helicopters,”
   Journal of the American Helicopter Society, Vol. 43, No. 1, Jan. 1998, pp. 66-75.
6. Wolons, D., Gandhi, F., and Malovrh, B., “Experimental Investigation of the Pseudoelastic Hysteresis
   Damping Characteristics of Shape Memory Alloy Wires,” Journal of Intelligent Material Systems and
   Structures, Vol. 9, No. 2, Feb. 1998, pp. 116-126.
7. Marathe, S., Gandhi, F., and Wang, K. W., “Helicopter Blade Response and Aeromechanical Stability with
   a Magnetorheological Fluid Based Lag Damper,” Journal of Intelligent Material Systems and Structures,
   Vol. 9, No. 4, April 1998, pp. 272-282.
8. Gandhi, F., and Hathaway, E., “Optimized Aeroelastic Couplings for Alleviation of Helicopter Ground
   Resonance,” Journal of Aircraft, Vol. 35, No. 4, July-August 1998, pp. 582-590.
9. Gandhi, F., and Wolons, D., “Characterization of the Pseudoelastic Damping Behavior of Shape Memory
   Alloy Wires Using Complex Modulus,” Smart Materials and Structures, 8 (1999), pp. 49-56.
10. Badre-Alam, A., Wang, K. W., and Gandhi, F., “Optimization of Enhanced Active Constrained Layer
    (EACL) Treatment on Helicopter Flexbeams for Aeromechanical Stability Augmentation,” Smart Materials
    and Structures, 8 (1999), pp. 182-196.
11. Gandhi, F., and Malovrh, B., “Influence of Balanced Rotor Anisotropy in the Design of Aeromechanically
    Stable Helicopters,” AIAA Journal, Vol. 37, No. 10, October 1999, pp. 1152-1160.
12. Anusonthi-Inthra, P., and Gandhi, F., “Helicopter Vibration Reduction through Cyclic Variations in Rotor
    Blade Root Stiffness,” Journal of Intelligent Material Systems and Structures, Vol. 11, No. 2, Feb. 2000, pp.
    153-166.
13. Gandhi, F., and Tauszig, L., “A Critical Evaluation of Various Approaches for the Numerical Detection of
    Helicopter Blade-Vortex Interactions,” Journal of the American Helicopter Society, Vol. 45, No. 3, July
    2000, pp. 179-190.
14. Anusonthi-Inthra, P., and Gandhi, F., “Optimal Control of Helicopter Vibration through Cyclic Variations
    in Blade Root Stiffness,” Smart Materials and Structures, Vol. 10(1), Feb. 2001, pp. 86-95.
15. Gandhi, F., Wang, K. W., and Xia, L., “Magnetorheological Fluid Damper Feedback Linearization Control
    for Helicopter Rotor Application,” Smart Materials and Structures, Vol. 10, No. 1, Feb. 2001, pp. 96-103.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 16 of 40
                                    Farhan Gandhi – Curriculum Vitae, Page 15 /39



    PUBLICATIONS IN ARCHIVAL JOURNALS, CONTD.

16. Hathaway, E., and Gandhi, F., “Concurrent Optimization of Aeroelastic Couplings and Rotor Stiffness for
    the Alleviation of Helicopter Aeromechanical Instability,” Journal of Aircraft, Vol. 38, No. 1, Jan.-Feb.
    2001, pp. 69-80.
17. Gandhi, F., “Influence of Nonlinear Viscoelastic Material Characterization on Performance of Constrained
    Layer Damping Treatment,” AIAA Journal, Vol. 39, No. 5, May 2001, pp. 924-931.
18. Tauszig, L., and Gandhi, F., “Influence of Blade-To-Blade Dissimilarity on Alleviation of Helicopter Blade-
    Vortex Interactions,” Mathematical and Computer Modelling, Vol. 33, Nos. 10-11, May-Jun. 2001, pp.
    1139-1154.
19. Malovrh, B., and Gandhi, F., “Mechanism Based Phenomenological Models for the Pseudoelastic Hysteresis
    Behavior of Shape Memory Alloys,” Journal of Intelligent Material Systems and Structures, Vol. 12, No. 1,
    Jan. 2001, pp. 21-30.
20. Gandhi, F., and Chapuis, G., “Passive Damping Augmentation of a Vibrating Beam using Pseudoelastic
    Shape Memory Alloy Wires,” Journal of Sound and Vibration, (2002) 250(3), 519-539.
21. Gandhi, F., and Munsky, B., “Effectiveness of Active Constrained Layer Damping Treatments in
    Attenuating Resonant Oscillations,” Journal of Vibration and Control, Vol. 8, No. 6, 2002, pp.747-775.
22. Gandhi, F., and Anusonthi-Inthra, P., “Helicopter Vibration Reduction using Discrete Controllable-Stiffness
    Devices at the Rotor Hub,” Journal of Aircraft, Vol. 39, No. 4, Jul.-Aug. 2002, pp. 668-677.
23. Gandhi, F., and Munsky, B., “Comparison of Damping Augmentation Mechanisms with Position and
    Velocity Feedback in Active Constrained Layer Treatments,” Journal of Intelligent Material Systems and
    Structures, Vol. 13, No. 5, May 2002, pp. 259-326.
24. Gandhi, F., and Anusonti-Inthra, P., “Adaptive Control of Semi-Active Variable Stiffness Devices for
    Narrow-Band Disturbance Rejection,” Journal of Intelligent Material Systems and Structures, Vol. 14, No.
    3, March 2003, pp. 191-201.
25. Hathaway, E., and Gandhi, F., “Modeling Refinements in Simple Tiltrotor Aeroelastic Stability Analyses,”
    Journal of the American Helicopter Society, Vol. 48, No. 3, July 2003, pp. 186-198.
26. Gandhi, F., and Tauszig, L., “A Method to Evaluate the Contributions of Individual Interactions to Helicopter
    Blade-Vortex Interaction Noise,” Journal of the American Helicopter Society, Vol. 48, No. 4, Oct. 2003, pp.
    287-299.
27. Anusonthi-Inthra, P., Gandhi, F., and Miller, L., “Reduction of Helicopter Vibration through Cyclic Control
    of Variable Orifice Dampers,” The Aeronautical Journal, The Royal Aeronautical Society, Vol. 107, No.
    1077, Nov. 2003, pp. 657-672.
28. Badre-Alam, A., Wang, K. W., and Gandhi, F., “An Analysis of Interlaminar Stresses in Active Constrained
    Layer Damping Treatments,” Journal of Sound and Vibration, 269 (2004) 965 –990.
29. Anusonti-Inthra, P., and Gandhi, F., “Cyclic Modulation of Semi-Active Controllable Dampers for Tonal
    Vibration Isolation,” Journal of Sound and Vibration, 275 (2004) 107 –126.
30. Sekula, M. K., and Gandhi, F., “Effects of Auxiliary Lift and Propulsion on Helicopter Vibration Reduction
    and Trim,” Journal of Aircraft, Vol. 41, No. 3, May 2004, pp. 645-656.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 17 of 40
                                    Farhan Gandhi – Curriculum Vitae, Page 16 /39

    PUBLICATIONS IN ARCHIVAL JOURNALS, CONTD.

31. Gandhi, F., and Sekula, M. K., “Helicopter Vibration Reduction using Fixed-System Auxiliary Moments,”
    AIAA Journal, Vol. 42, No. 3, March 2004, pp. 501-512.
32. Marathe, S., Wang, K. W., and Gandhi, F., “Feedback linearization control of magnetorheological fluid
    damper based systems with model uncertainty,” Smart Mater. Struct. 13 (2004) 1006–1016.
33. Gandhi, F., and Bullough, W., “On the Phenomenological Modelling of Electrorheological and
    Magnetorheological Fluid Pre-Yield Behavior,” Journal of Intelligent Material Systems and Structures, Vol.
    16, No.3, March 2005, pp. 237-248.
34. Munsky, B., and Gandhi, F., “An Analysis of Helicopter Blade-Vortex Interaction Noise with Flight Path or
    Attitude Modification,” Journal of the American Helicopter Society, Vol. 50, No. 2, April 2005, pp. 123-137.
35. Malovrh, B., and Gandhi, F., “Sensitivity of Helicopter Blade-Vortex-Interacton Noise and Vibration to
    Interaction Parameters,” Journal of Aircraft, Vol. 42, No. 3, May-June 2005, pp. 685-697.
36. Anusonti-Inthra, P., Sarjeant, R., Frecker, M., and Gandhi, F., “Design of a Conformable Rotor Airfoil Using
    Distributed Piezoelectric Actuators,” AIAA Journal, Vol. 43, No. 8, Aug. 2005, pp. 1684-1695.
37. Fei, S-T., Phelps, M., Wang, Y., Barrett, E., Gandhi, F., and Allcock, H., “A Redox Responsive Polymeric
    Gel Based on Ionic Crosslinking,” Soft Matter, 2006, 2, 397 – 401.
38. Malovrh, B., and Gandhi, F., “Partial Hyperbolic-Tangent Friction Element Based Phenomenological Models
    for Shape Memory Alloy Pseudoelastic Hyeteresis,” ASME Journal of Engineering Materials and
    Technology, Vol. 128, No. 3, July 2006, pp. 346-355.
39. Hathaway, E., and Gandhi, F., “Tiltrotor Whirl Flutter Alleviation Using Actively Controlled Wing
    Flaperons,” AIAA Journal, Vol. 44, No. 11, Nov. 2006, pp. 2524 – 2534.
40. Hathaway, E., and Gandhi, F., “Design Optimization for Improved Tiltrotor Whirl Flutter Stability,” Journal
    of the American Helicopter Society, Vol. 52 No. 2, April 2007 pp. 79-89.
41. Gandhi, F., Remillat, C., Tomlinson, G., and Austruy, J., “Constrained Layer Damping Treatment with
    Gradient Viscoelastic Polymers for Effectiveness over Broad Temperature Range,” AIAA Journal, Vol. 45,
    No. 8, Aug. 2007, pp. 1885-1893.
42. Gandhi, F., and Kang, S.-G., “Beams with Controllable Flexural Stiffness,” Smart Materials and Structures,
    Vol. 16, No. 4, Aug. 2007, pp. 1179-1184.
43. Paik, J., Singh, R., Gandhi, F., and Hathway, E., “Active Tiltrotor Whirl-Flutter Stability Augmentation using
    Wing-Flaperon and Swashplate Actuation,” Journal of Aircraft, Vol. 44, No. 5, September-October 2007, pp.
    1439-1446.
44. Gandhi, F., Frecker, M., and Nissly, A., “Design Optimization of a Controllable Camber Rotor Airfoil,” AIAA
    Journal, Vol. 46, No. 1, Jan. 2008, pp 142-153.
45. Gandhi, F., and Anusonti-Inthra, P., “Skin Design Studies for Variable Camber Morphing Airfoils,” Smart
    Materials and Structures, Vol. 17, No. 1, Feb. 2008.
46. Mehta, V., Brennan, S., and Gandhi, F., “Experimentally Verified Optimal Serpentine Gait and
    Hyperredundancy of a Rigid-Link Snake Robot,” IEEE Transactions on Robotics, Vol. 24, No. 2, April 2008,
    pp. 348-360.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 18 of 40
                                    Farhan Gandhi – Curriculum Vitae, Page 17 /39

    PUBLICATIONS IN ARCHIVAL JOURNALS, CONTD.

47. Atli, B., Gandhi, F., and Krast, G., “Thermomechanical Characterization of Shape Memory Polymers,”
    Journal of Intelligent Material Systems and Structures, Vol. 20, No. 1, January 2009, pp. 87-95,
    doi:10.1177/1045389X07086689.
48. Murray, G., Gandhi, F., and Kang, S.-G., “Flexural Stiffness Control of Multilayered Beams,” AIAA Journal,
    Vol. 47, No. 3, March 2009, pp. 757-766.
49. Byers, L., and Gandhi, F., “Embedded Absorbers for Helicopter Rotor Lag Damping,” Journal of Sound and
    Vibration, Volume 325, Issues 4–5, 11 September 2009, pp. 705–721.
50. Olympio, K. R., and Gandhi, F., “Flexible Skins for Morphing Aircraft using Cellular Honeycomb Cores,”
    Journal of Intelligent Material Systems and Structures, Vol. 21 (17), November 2010, pp. 1719-1735,
    doi:10.1177/1045389X09350331.
51. Olympio, K. R., and Gandhi, F., “Zero-Poisson’s Ratio Cellular Honeycombs for Flexskins Undergoing One-
    Dimensional Morphing,” Journal of Intelligent Material Systems and Structures, Vol. 21 (17), November
    2010, pp. 1737-1753, doi:10.1177/1045389X09355664.
52. Atli, B., and Gandhi, F., “Effect of Cell Geometry on the Energy Absorption of Honeycombs under In-Plane
    Compression,” AIAA Journal, Vol. 48, No. 2, Feb. 2010, pp. 466-478.
53. Murray, G., and Gandhi, F., “Multi-layered controllable stiffness beams for morphing: energy, actuation force
    and material strain considerations,” Smart Materials and Structures, 19 (2010) 045002 (11pp).
54. Murray, G., Gandhi, F., and Bakis, C., “Flexible Matrix Composite Skins for One-Dimensional Wing
    Morphing,” Journal of Intelligent Material Systems and Structures, Vol. 21 (17), November 2010, pp. 1771-
    1781, doi:10.1177/1045389X10369719.
55. Malovrh, B., and Gandhi, F., “Localized Individual Blade Root Pitch Control for Helicopter Blade-Vortex
    Interaction Noise Reduction,” Journal of the American Helicopter Society, 55, 032007 (2010), 12 pp.
56. Kang, H., Saberi, H., and Gandhi, F., “Dynamic Blade Shapes for Improved Helicopter Rotor Performance,”
    Journal of the American Helicopter Society, 55, 032008 (2010), 11 pp.
57. Paik, J., and Gandhi, F., “Design Optimization for Improved Aeroelastic Stability Charactersitics for a Soft-
    Inplane Tiltrotor in Airplane Mode,” Journal of Aircraft, Vol. 47, No. 4, July-August 2010, pp. 1089–1099.
58. Olympio, K. R., Gandhi, F., Asheghian, L., and Kudva, J., “Design of a Flexible Skin for a Shear Morphing
    Wing,” Journal of Intelligent Material Systems and Structures, Vol. 21 (17), November 2010, pp. 1755-1770,
    doi:10.1177/1045389X10382586.
59. Bluman, J., and Gandhi, F., “Reducing Trailing Edge Flap Deflection Requirements in Primary Control with
    a Moveable Horizontal Tail,” Journal of the American Helicopter Society, 56, 032005 (2011);
    doi:10.4050/JAHS.56.032005 (12 pages).
60. Mistry, M., Gandhi, F., Nagelsmit, M., and Gurdal, Z., “Actuation Requirements of a Warp Induced Variable
    Twist Rotor Blade,” Journal of Intelligent Material Systems and Structures, Vol. 22 (9), June 2011, pp. 919-
    933, doi: 10.1177/1045389X11404957.
61. Barbarino, S., Gandhi, F., and Webster, S., “Design of Extendable Chord Sections for Morphing Helicopter
    Rotor Blades,” Journal of Intelligent Material Systems and Structures, Vol. 22 (9), June 2011, pp. 891-905,
    doi: 10.1177/1045389X11414077.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 19 of 40
                                   Farhan Gandhi – Curriculum Vitae, Page 18 /39

    PUBLICATIONS IN ARCHIVAL JOURNALS, CONTD.
62. Austruy, J., Gandhi, F., and Lieven, N., “Rotor Vibration Reduction Using an Embedded Spanwise
    Absorber,” Journal of the American Helicopter Society, Vol. 57, No. 2, April 2012, pp. 49-60.
63. Murray, G., Gandhi, F., and Hayden, E., “Polymer Filled Honeycombs to Achieve a Structural Material with
    Appreciable Damping,” Journal of Intelligent Material Systems and Structures, Vol. 23, No. 6, April 2012,
    pp. 703-718.
64. Raither, W., Bergamini, A., Gandhi, F., and Ermanni P., “Adaptive bending-twist coupling in laminated
    composite plates by controllable shear stress transfer,” Composites Part A: Applied Science and
    Manufacturing, volume 43, issue 10, year 2012, pp. 1709 – 1716.
65. Olympio, K. R., and Gandhi, F., “Optimal Cellular Core Topologies for One-Dimensional Morphing Aircraft
    Structures,” J. Mech. Des., Aug. 2012, 134(8), 081005, http://dx.doi.org/10.1115/1.4007087.
66. Pontecorvo, M., Barbarino, S., Murray, G., and Gandhi, F., “Bi-Stable Arches for Morphing Applications"
    Journal of Intelligent Material Systems and Structures, Vol. 24, No. 3, Feb 2013, DOI: 10.1177/
    1045389X12457252.
67. Murray, G., and Gandhi, F., “Auxetic Honeycombs with Lossy Polymeric Infills for High Damping Structural
    Materials,” Journal of Intelligent Material Systems and Structures, Vol. 24, No. 9, June 2013, pp.1090-1104.
68. Atli, B., and Gandhi, F., “Energy Absorption of Sandwiched Honeycombs with Facesheets under In-plane
    Crushing,” The Aeronautical Journal, Vol. 117, No. 1193, July 2013.
69. Miller, T., Gandhi, F., and Rufino, R., “Morphing hull implementation for unmanned underwater vehicles,”
    2013 Smart Mater. Struct. 22 115014.
70. Khoshlahjeh, M., and Gandhi, F., “Extendable Chord Rotors for Helicopter Envelope Expansion and
    Performance Improvement,” Journal of the American Helicopter Society, Vol. 59, No. 1, Jan 2014, pp. 1-
    10(10), DOI: 10.4050/JAHS.59.012007.
71. Gandhi, F., Duling, C., and Straub, F., “On Power and Actuation Requirement in Swashplateless Primary
    Control using Trailing Edge Flaps,” The Aeronautical Journal, Vol. 118, Issue 1203, May 2014, pp. 503-521.
    https://doi.org/10.1017/S0001924000009337.
72. Moser, P., Barbarino, S., and Gandhi, F., “Helicopter Rotor Blade Chord Extension Morphing using a
    Centrifugally Actuated von-Mises Truss,” Journal of Aircraft, Vol. 51, No. 5 (2014), pp. 1422-1431.
    doi: 10.2514/1.C032299.
73. Niemiec, R., Jacobellis, G., and Gandhi, F., “Reversible Airfoils for Stopped Rotors in High Speed Flight,”
    Smart Materials and Structures, Vol. 23, No. 11, 2014, 12 pages, doi: 10.1088/0964-1726/23/11/115013.
74. Mistry, M., and Gandhi, F., “Helicopter Performance Improvement with Variable Rotor Radius and RPM,”
    Journal of the American Helicopter Society, Vol. 59, No. 4, Oct 2014, pp. 17-35(19),
    DOI: 10.4050/JAHS.59.042010.
75. Miller, T., Gandhi, F., and Rufino, R., “Morphing hull concepts for underwater vehicles,” Ocean Engineering,
    Vol. 92, Dec. 2014, Pages, 92-102, DOI: 10.1016/j.oceaneng.2014.09.023.
76. Pontecorvo, M., Barbarino, S., Gandhi, F., Bland, S., Snyder, R., Kudva, J., and White, E., “A Load-Bearing
    Structural Element with Energy Dissipation Capability under Harmonic Excitation,” Advances in Aircraft
    and Aerospace Science, Vol. 2, No. 3, July 2015, pages 345-365. DOI: 10.12989/aas.2015.2.3.345.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 20 of 40
                                    Farhan Gandhi – Curriculum Vitae, Page 19 /39



    PUBLICATIONS IN ARCHIVAL JOURNALS, CONTD.
77. Gandhi, F., and Hayden, E., “Design, Development, and Hover Testing of a Helicopter Rotor Blade Chord
    Extension Morphing System,” Smart Materials and Structures, Vol. 24, No. 3, 2015, 14 pages.
    doi:10.1088/0964-1726/24/3/035024.
78. Mistry, M., and Gandhi, F., “Design, fabrication and benchtop testing of a helicopter rotor blade section with
    warp-induced spanwise camber variation,” Journal of Intelligent Material Systems and Structures, Vol. 26,
    Issue 10, 2015, pp. 1272-1289. doi: 10.1177/1045389X14541491.
79. Angilella, A. J., Gandhi, F. S., and Miller, T. F., “Design and testing of a shape memory alloy buoyancy
    engine for unmanned underwater vehicles,” Smart Materials and Structures, Vol. 24, No. 11, 2015, 11 pages.
    doi:10.1088/0964-1726/24/11/115018.
80. Reddinger, J.-P., and Gandhi, F., “Physics-Based Trim Optimization of an Articulated Slowed-Rotor
    Compound Helicopter in High-Speed Flight,” Journal of Aircraft, Vol. 52, No. 6 (2015), pp. 1756-1766.
    doi: 10.2514/1.C032939.
81. Pontecorvo, M., Gandhi, F., and Niemiec, R., “Design studies on cellular structures with pneumatic artificial
    muscle inclusions for modulus variation,” Journal of Intelligent Material Systems and Structures, Vol. 27,
    Issue 6, 2016, pp. 820-834. DOI: 10.1177/1045389X15604404.
82. Niemiec, R., and Gandhi, F., “Multirotor Controls, Trim, and Autonomous Flight Dynamics of Plus- and
    Cross-Quadcopters,” Journal of Aircraft, Vol. 54, No. 5 (2017), pp. 1910-1920, doi: 10.2514/1.C034165.
83. Krishnamurthi, J., and Gandhi, F., “Flight Simulation and Control of a Helicopter Undergoing Rotor Span
    Morphing,” Journal of the American Helicopter Society, Volume 63, Number 1, January 2018, pp. 1-20(20),
    DOI: 10.4050/JAHS.63.012007.
84. DiPalma, M., and Gandhi, F., “Bi-Directional Stiffness for Airfoil Camber Morphing,” AIAA Journal,
    Vol. 56, No. 4 (2018), pp. 1639-1646, DOI: 10.2514/1.J056629.
85. Niemiec, R., Gandhi, F., and Singh, R., “Control and Performance of a Reconfigurable Multi-Copter,”
    Journal of Aircraft, Feb 2018, 12 pages, DOI: 10.2514/1.C034731.
86. McKay, M. E., Niemiec, R., and Gandhi, F., “Analysis of Classical and Alternate Hexacopter Configurations
    with Single Rotor Failure,” Journal of Aircraft, April 2018, 8 pages, DOI: 10.2514/1.C035005.
87. Reddinger, J.-P., Gandhi, F., and Kang, H., “Using Control Redundancy for Power and Vibration Reduction
    on a Compound Helicopter at High Speeds,” Journal of the American Helicopter Society, Volume
    63, Number 3, July 2018, pp. 1-13(13), DOI: 10.4050/JAHS.63.032009.
88. Misiorowski, M., Gandhi, F., and Oberai, A., “Computational Study of Diffuser Length on Ducted Rotor
    Performance in Edgewise Flight,” AIAA Journal, Vol. 57, No. 2, Feb 2019, pp. 796–808.
    https://doi.org/10.2514/1.J057228.
89. Jacobellis, G., Gandhi, F., and Floros, M., “Using Control Redundancy for Power and Vibration Reduction
    on a Coaxial Rotor Helicopter at High Speeds,” J. of the American Helicopter Society, Vol. 64, No. 3, July
    2019. https://doi.org/10.4050/JAHS.64.032008.
90. Misiorowski, M., Gandhi, F., and Oberai, A., “Computational Study on Rotor Interactional Effects for a
    Quadcopter in Edgewise Flight,” AIAA Journal, Volume 57, Number 12, December 2019.
    https://doi.org/10.2514/1.J058369.
            Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 21 of 40
                                    Farhan Gandhi – Curriculum Vitae, Page 20 /39

     PUBLICATIONS IN ARCHIVAL JOURNALS, CONTD.
 91. McKay, M., Niemiec, R., and Gandhi, F., “Performance Comparison of Quadcopters with Variable-RPM and
     Variable-Pitch Rotors,” J. of the American Helicopter Society, Vol. 64, No. 4, Oct 2019.
     DOI: https://doi.org/10.4050/JAHS.64.042006.
 92. Misiorowski, M., Gandhi, F., and Oberai, A., “Computational Analysis and Flow Physics of a Ducted Rotor
     in Edgewise Flight,” J. of the American Helicopter Society, Vol. 64, No. 4, Oct 2019.
     DOI: https://doi.org/10.4050/JAHS.64.042004.
 93. Jacobellis, G., Gandhi, F., Rice, T., and Amitay, M., “Computational and Experimental Investigation of
     Camber-Morphing Airfoils for Reverse Flow Drag Reduction on High-Speed Rotorcraft,” J. of the American
     Helicopter Society, Vol. 65, No. 1, January 2020. DOI: https://doi.org/10.4050/JAHS.65.012001.
 94. Misiorowski, M., Gandhi, F., and Anusonti-Inthra, P., “Computational Analysis of Rotor-Blown-Wing for
     Electric Rotorcraft Applications,” AIAA Journal, Volume 58, Number 7, July 2020,
     DOI: https://doi.org/10.2514/1.J058851.
 95. Vayalali, P., McKay, M., Krishnamurthi, J., and Gandhi, F., “Horizontal Stabilator Utilization for Post
     Swashplate Failure Operation on a UH-60 Black Hawk Helicopter,” J. of the American Helicopter Society,
     Vol. 65, No. 2, April 2020. DOI: https://doi.org/10.4050/JAHS.65.022009.
 96. DiPalma, M., and Gandhi, F., “Autonomous Camber Morphing of a Helicopter Rotor Blade with Temperature
     Change using Integrated Shape Memory Alloys,” Journal of Intelligent Material Systems and Structures, 1–
     17, First published 14 Sept 2020, DOI: 10.1177/1045389X20953613.
 97. Ferede, E., and Gandhi, F., “Modal Analysis of a Quad-Rotor Wind Turbine,” Journal of Physics: Conference
     Series, 1618, 032002, doi:10.1088/1742-6596/1618/3/032002, 2020.
 98. Vayalali, P., McKay, M., Krishnamurthi, J., and Gandhi, F., “Fault-Tolerant Control on a UH-60 Black Hawk
     Helicopter using Horizontal Stabilator,” CEAS Aeronautical Journal, published online, October 6, 2020.
     https://doi.org/10.1007/s13272-020-00476-5.
 99. Dutta, A., McKay, M., Kopsaftopoulos, F., and Gandhi, F., “Statistical Residual-Based Time Series Methods
     for Multicopter Fault Detection and Identification,” Aerospace Sciences and Technology, 106649, doi:
     https://doi.org/10.1016/j.ast.2021.106649.
100. Dutta, A., McKay, M., Kopsaftopoulos, F., and Gandhi, F., “Fault Detection and Identification for Multi-
     copter by Data-Driven and Statistical Learning Methods,” AIAA Journal, accepted for publication, Jan 2021.
101. Healy, R., Gandhi, F., Mistry, M., and Duffy, M., “A Computational Investigation of Multi-Rotor
     Interactional Aerodynamics with Hub Lateral and Longitudinal Canting,” AIAA Journal, accepted for
     publication, March 2021.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 22 of 40
                                  Farhan Gandhi – Curriculum Vitae, Page 21 /39

   CONFERENCE PAPERS
1. Gandhi, F., and Lee, S. W., “A Composite Beam Finite Element Model with p-Version Assumed Warping
   Displacement,” Proceedings of the AHS Structures Technical Specialists' Conference, Williamsburg,
   Virginia, Nov. 1991.
2. Gandhi, F., and Chopra, I., “An Analytical Model for a Nonlinear Elastomeric Lag Damper and its Effect on
   Aeromechanical Stability in Hover,” Proceedings of the AHS Aeromechanics Specialists' Conference, San
   Francisco, California, Jan. 1994, pp. 2.5-1 - 2.5-14.
3. Gandhi, F., and Chopra, I., “Analysis of Bearingless Main Rotor Dynamics with the Inclusion of an Improved
   Time-Domain Nonlinear Elastomeric Damper Model,” Proceedings of the 51st Annual Forum of the
   American Helicopter Society, Fort Worth, Texas, May 1995, pp. 403 – 420.
4. Gandhi, F., Chopra, I., and Lee, S. W., “A Nonlinear Viscoelastic Damper Model: Constitutive Equation and
   Solution Scheme,” Proceedings of the 1994 SPIE Conference on Smart Structures and Materials, Orlando,
   Florida, Feb. 1994, SPIE Vol. 2193, pp. 163 – 179.
5. Gandhi, F., and Chopra, I., “Elastomeric Damper Effects on Flap-Lag Stability in Forward Flight,”
   Proceedings of the 35th AIAA/ASME/ASCE/AHS/ACS Structures, Structural Dynamics and Materials
   Conference, Hilton Head, South Carolina, April 1994, pp. 2726 - 2739, AIAA Paper No. 94-1311.
6. Gandhi, F., and Hathaway, E., “Optimized Aeroelastic Couplings for Alleviation of Helicopter Ground
   Resonance,” Proceedings of the 38th AIAA/ASME/ASCE/AHS/ASC Structures, Structural Dynamics and
   Materials Conference, Kissimmee, Florida, April 1997, pp. 860 - 875, AIAA Paper No. 97-1282.
7. Gandhi, F., and Weller, W., “Active Aeromechanical Stability Augmentation using Fuselage State
   Feedback,” Proceedings of the 53rd Annual Forum of the American Helicopter Society, Virginia Beach,
   Virginia, April 1997, pp. 1350 - 1362.
8. Gandhi, F., and Malovrh, B., “Influence of Balanced Rotor Anisotropy in the Design of Aeromechanically
   Stable Helicopters,” Proceedings of the 53rd Annual Forum of the American Helicopter Society, Virginia
   Beach, Virginia, April 1997, pp. 783 - 796.
9. Gandhi, F., “Concepts for Damperless Aeromechanically Stable Rotors,” Proceedings of the Royal
   Aeronautical Society Innovation in Rotorcraft Technology Conference, London, United Kingdom, June 1997,
   pp. 14.1 - 14.31.
10. Marathe, S., Gandhi, F., and Wang, K. W., “Helicopter Blade Response and Aeromechanical Stability with a
    Magnetorheological Fluid Based Lag Damper,” Proceedings of the 1998 SPIE Conference on Smart
    Structures and Materials, March 1998, SPIE Vol. 3329, pp. 390 – 401.
11. Badre-Alam, A., Wang, K. W., and Gandhi, F., “Aeromechanical Stability Augmentation of Helicopters using
    Enhanced Active Constrained Layer (EACL) Treatment on Flex Beams,” Proceedings of the 1998 SPIE
    Conference on Smart Structures and Materials, March 1998, SPIE Vol. 3327, pp. 73 – 85.
12. Wolons, D., Gandhi, F., and Malovrh, B., “An Experimental Investigation of the Pseudoelastic Hysteresis
    Damping Characteristics of Nickel-Titanium Shape Memory Alloy Wires,” Proceedings of the 39th
    AIAA/ASME/ASCE/AHS/ASC Structures, Structural Dynamics and Materials Conference, Long Beach,
    California, April 1998, pp. 2821 - 2833, AIAA Paper No. 98-2036.
13. Hathaway, E., and Gandhi, F., “Individual Blade Control for Alleviation of Helicopter Ground Resonance,”
    Proceedings of the 39th AIAA/ASME/ASCE/AHS/ASC Structures, Structural Dynamics and Materials
    Conference, Long Beach, California, April 1998, pp. 2507 - 2517, AIAA Paper No. 98-2006.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 23 of 40
                                   Farhan Gandhi – Curriculum Vitae, Page 22 /39

    CONFERENCE PAPERS, CONTD.
14. Tauszig, L., and Gandhi, F., “Numerical Detection of Blade-Vortex Interactions Using a Free Wake Analysis
    - A Comparison of Various Approaches,” Proceedings of the 24th European Rotorcraft Forum, Marseilles,
    France, Sept. 1998, pp. AE 10-1 - 10-24.
15. Marathe, S., Wang, K. W., and Gandhi, F., “The Effect of Model Uncertainty on Magnetorheological Fluid
    Damper Based Systems Under Feedback Linearization Control,” Proceedings of the ASME International
    Mechanical Engineering Congress and Exposition (Adaptive Structures and Material Systems), Anaheim,
    California, Nov. 1998, AD-57, pp. 129-140.
16. Malovrh, B., and Gandhi, F., “Mechanism Based Phenomenological Models for Pseudoelastic Damping
    Behavior of Shape Memory Alloys,” Proceedings of the 40th AIAA/ASME/ASCE/AHS/ASC Structures,
    Structural Dynamics, and Materials Conference, St. Louis, Missouri, April 1999, pp. 2723-2733.
17. Sekula, M., and Gandhi, F., “Influence of Controlled Blade Lead-Lag Motions on Helicopter Vibration,”
    Proceedings of the 40th AIAA/ASME/ASCE/AHS/ASC Structures, Structural, Dynamics and Materials
    Conference, St. Louis, Missouri, April 1999, pp. 172-182, AIAA Paper No. 99-1223.
18. Anusonthi-Inthra, P., and Gandhi, F., “Helicopter Vibration Reduction through Cyclic Variations in Rotor
    Blade Root Stiffness,” Proceedings of the 55th Annual Forum of the American Helicopter Society, Montreal
    Canada, May 1999, pp. 209-225.
19. Hathaway, E., and Gandhi, F., “Concurrent Optimization of Aeroelastic Couplings and Rotor Stiffness for
    the Alleviation of Helicopter Aeromechanical Instability,” Proceedings of the 55th Annual Forum of the
    American Helicopter Society, Montreal Canada, May 1999, pp. 2212-2227.
20. Tauszig, L., and Gandhi, F., “Influence of Blade-to-Blade Dissimilarities on the Alleviation of Blade-Vortex
    Interactions,” in Addendum to the Proceedings of the 55th Annual Forum of the American Helicopter Society,
    Montreal, Canada, May 1999, 16 pages.
21. Gandhi, F., “Influence of Nonlinear Viscoelastic Material Characterization on Performance of Constrained
    Layer Damping Treatment,” Proceedings of the Tenth International Conference on Adaptive Structures and
    Technologies (ICAST '99), Paris, France, Oct. 1999, pp. 269-279.
22. Gandhi, F., and Munsky, B., “Comparison of the Mechanism and Effectiveness of Position and Velocity
    Feedback in Active Constrained Layer Damping Treatments,” Proceedings of the 2000 SPIE Conference on
    Smart Structures and Materials, March 2000, SPIE Vol. 3989, pp. 61-72.
23. Malovrh, B., and Gandhi, F., “Time Domain Mechanical Models for SMA Pseudoelastic Damping Behavior,”
    Proceedings of the 2000 SPIE Conference on Smart Structures and Materials, March 2000, SPIE Vol. 3989,
    pp. 324-335.
24. Badre-Alam, A., Gandhi, F., and Wang, K. W., “An Improved Constrained Layer Damping Treatment Design
    for High Damping and Low Interlaminar Stresses,” Proceedings of the 2000 SPIE Conference on Smart
    Structures and Materials, March 2000, SPIE Vol. 3989, pp. 2-13.
25. Anusonthi-Inthra, P., and Gandhi, F., “Optimal Control of Helicopter Vibration through Cyclic Variations in
    Rotor Blade Root Stiffness,” Proceedings of the 26th European Rotorcraft Forum, The Hague, The
    Netherlands, Sept. 2000, pp. 32.1-32.11.
26. Gandhi, F., and Tauszig, L., “Influence of Individual Interactions on Helicopter Blade-Vortex Interaction
    Noise,” Proceedings of the 26th European Rotorcraft Forum, The Hague, The Netherlands, Sept. 2000, pp.
    54.1-54.13.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 24 of 40
                                   Farhan Gandhi – Curriculum Vitae, Page 23 /39

    CONFERENCE PAPERS, CONTD.
27. Gandhi, F., and Chapuis, G., “Passive Damping Augmentation of a Vibrating Beam using Shape Memory
    Alloy Wires,” Proceedings of the Eleventh International Conference on Adaptive Structures and
    Technologies (ICAST ’00), Nagoya, Japan, Oct. 2000.
28. Gandhi, F., and Munsky, B., “Effectiveness of Active Constrained Layer Damping Treatments in Attenuating
    Resonant Oscillations,” Proceedings of the 42nd AIAA/ASME/ ASCE/AHS Structures, Structural Dynamics
    and Materials Conference and AIAA/ASME/AHS Adaptive Structures Forum, Seattle, Washington, April
    2001.
29. Gandhi, F., and Anusonthi-Inthra, P., “Helicopter Vibration Reduction using Discrete Controllable-Stiffness
    Devices at the Rotor Hub,” Proceedings of the 42nd AIAA/ASME/ASCE/ AHS Structures, Structural Dynamics
    and Materials Conference and AIAA/ASME/AHS Adaptive Structures Forum, Seattle, Washington, April
    2001.
30. Malovrh, B., Gandhi, F., and Tauszig, L., “Sensitivity of Helicopter BVI-Induced Noise and Vibration to
    Variations in Individual Interaction-Parameters,” Proceedings of the 57th Annual Forum of the American
    Helicopter Society, Washington DC, May 2001.
31. Sekula, M., and Gandhi, F., “Evaluation of Vibration Reductions and Changes in Trim due to Helicopter
    Compounding,” Proceedings of the 57th Annual Forum of the American Helicopter Society, Washington DC,
    May 2001.
32. Gandhi, F., and Anusonti-Inthra, P., “Adaptive Control of Semi-Active Variable Stiffness Devices for
    Narrow-Band Disturbance Rejection,” Proceedings of the Twelfth International Conference on Adaptive
    Structures and Technologies (ICAST ’01), College Park, Maryland, Oct. 2001.
33. Anusonti-Inthra, P., and Gandhi, F., “Narrow-Band Disturbance Rejection using Semi-Active Control,”
    Proceedings of the 2001 ASME Winter Annual Meeting, New York, New York, Nov. 2001.
34. Hathaway, E., and Gandhi, F., “Modeling Refinements in Simple Tiltrotor Aeroelastic Stability Analyses,”
    Proc. of the 43rd AIAA/ASME/ASCE/AHS Structures, Structural Dynamics and Materials Conference and
    AIAA/ASME/AHS Adaptive Structures Forum, Denver, Colorado, April 2002.
35. Anusonthi-Inthra, P., Gandhi, F., and Miller, L., “Reduction of Helicopter Vibration through Cyclic Control
    of Variable Orifice Dampers,” Proceedings of the 58th Annual Forum of the American Helicopter Society,
    Montreal, Canada, June 2002.
36. Munsky, B., Gandhi, F., and Tauszig, L., “An Analysis of Helicopter Blade-Vortex Interaction Noise with
    Flight Path or Attitude Modification,” Proceedings of the 58th Annual Forum of the American Helicopter
    Society, Montreal, Canada, June 2002.
37. Gandhi, F., and Sekula, M., “Helicopter Vibration Reduction using Fixed-System Auxiliary Moments,” Proc.
    of the 58th Annual Forum of the American Helicopter Society, Montreal, Canada, June 2002.
38. Malovrh, B., and Gandhi, F., “Localized Individual Blade Pitch Control for Reduction of Helicopter Blade-
    Vortex Interaction Noise,” Proc. of the 28th European Rotorcraft Forum, Bristol, England, September 2002.
39. Sarjeant, R., Frecker, M., and Gandhi, F., “Optimal Design of a Smart Conformable Rotor Airfoil,” Proc. of
    IMECE’02: 2002 ASME International Mechanical Congress & Exposition, New Orleans, Louisiana, Nov.
    17-22, 2002, Paper No. IMECE2002-34030.
40. Hathaway, E., and Gandhi, F., “Design Optimization for Improved Tiltrotor Whirl Flutter Stability,”
    Proceedings of the 29th European Rotorcraft Forum, Friedrichshafen, Germany, September 2003.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 25 of 40
                                   Farhan Gandhi – Curriculum Vitae, Page 24 /39

    CONFERENCE PAPERS, CONTD.
41. Anusonti-Inthra, P., Gandhi, F., and Frecker, M., “Design of a Conformable Rotor Airfoil Using Distributed
    Piezoelectric Actuation,” Proceedings of IMECE’03: 2003 ASME International Mechanical Congress &
    Exposition, Washington DC, Nov. 16-21, 2003, Paper No. IMECE2003-42659.
42. Sekula, M., and Gandhi, F., “Helicopter Vibration and Rotor Power Reduction through Horizontal Tail
    Incidence Angle Control,” Proceedings of the 60th Annual Forum of the American Helicopter Society,
    Baltimore, Maryland, June 2004.
43. Gandhi, F., and Sekula, M., “Helicopter Horizontal Tail Incidence Control to Reduce Rotor Cyclic Pitch and
    Blade Flapping,” Proceedings of the 60th Annual Forum of the American Helicopter Society, Baltimore,
    Maryland, June 2004.
44. Hathaway, E., and Gandhi, F., “Tiltrotor Whirl Flutter Alleviation using Actively Controlled Wing
    Flaperons,” Presented at the AHS International 60th Annual Forum and Technology Display, Baltimore,
    Maryland, June 7-10, 2004.
45. Nissly, A., Anusonti-Inthra, P., Frecker, M., and Gandhi, F., “Shape Optimization of a Compliant Mechanism
    for an Actively Conformable Rotor Airfoil,” Proceedings of DETC’04: ASME 2004 Design Engineering
    Technical Conferences and Computers and Information in Engineering Conference, Sept 28-Oct 2, 2004,
    Salt Lake City, Utah, Paper No. DETC2004-57617.
46. Gandhi, F., and Anusonti-Inthra, P., “On the Design of Flexible Skins for Morphing Aircraft Structures,”
    Presented at the 15th International Conference on Adaptive Structures and Technologies (ICAST), Bar
    Harbor, Maine, Oct. 24 – 27, 2004.
47. Gandhi, F., Remillat, C., and Tomlinson, G., “Constrained Layer Damping Treatment with Gradient
    Viscoelastic Polymers for Effectiveness over Broad Temperature Range,” Proceedings of the 13th AIAA/
    ASME/AHS Adaptive Structures Conference, Austin, Texas, April 2005.
48. Singh, R., Gandhi, F., and Hathaway, E., “Active Tiltrotor Whirl-Flutter Stability Augmentation using Wing-
    Flaperon and Swashplate Actuation,” Proceedings of the 46th AIAA/ASME/ASCE/AHS/ASC Structures,
    Structural Dynamics and Materials Conference, Austin, Texas, April 2005.
49. Gandhi, F., “Maximizing the Effectiveness of Pseudoelastic Shape Memory Alloy Wires for Structural
    Damping Augmentation,” Invited paper at the Workshop on Damping in Shape Memory Alloys, Composites
    and Foams, May 10-11, 2005, Metz, France.
50. Byers, L., and Gandhi, F., “Helicopter Rotor Lag Damping Augmentation Based on a Radial Absorber and
    Coriolis Coupling,” Proceedings of the American Helicopter Society 61st Annual Forum, Grapevine, Texas,
    June 1-3, 2005.
51. Nissly, A., Anusonti-Inthra, P., Gandhi, F., and Frecker, M., “Design Optimization of a Controllable Camber
    Rotor Airfoil,” Proceedings of the American Helicopter Society 61st Annual Forum, Grapevine, Texas, June
    1-3, 2005.
52. Singh, R., Gandhi, F., and Hathaway, E., “Wing-Flaperon and Swashplate Control for Whirl-Flutter Stability
    Augmentation of a Soft-Inplane Tiltrotor,” Proceedings of the 31st European Rotorcraft Forum, Florence,
    Italy, Sept. 13-15, 2005.
53. Nirakh, A., Brennan, S., and Gandhi, F., “An Implicit Model for Snake Robot Locomotion and Gait
    Optimization,” Proceedings of the 2005 ASME International Mechanical Engineering Congress and
    Exposition, Nov. 5-11, 2005, Orlando, Florida.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 26 of 40
                                    Farhan Gandhi – Curriculum Vitae, Page 25 /39

    CONFERENCE PAPERS, CONTD.
54. Olympio, K., and Gandhi, F., “Design of Flexible Skins for Morphing Aircraft Structures using Honeycomb
    Cores,” Presented at the 14th AIAA/ASME/AHS Adaptive Structures Conference, April 2006, Newport, Rhode
    Island.
55. Duque, E., Sankar, L., Menon, S., Bauchau. O., Ruffin, S., Smith, M., Ahuja, K., Brentner, K., Long, L.,
    Morris, P., and Gandhi, F., “Revolutionary Physics-Based Design Tools for Quiet Helicopters,” 44th AIAA
    Aerospace Sciences Meeting and Exhibit, Reno, Nevada, Jan. 2006. Paper No. 2006-1068.
56. Byers, L., and Gandhi, F., “Rotor Blade with Radial Absorber (Coriolis Damper) - Loads Evaluation,”
    Proceedings of the American Helicopter Society 62nd Annual Forum, Phoenix, AZ, May 9–11, 2006.
57. Gandhi, F., Yoshizaki, Y., and Sekula, M., “Swashplateless Control of a Rotary-Wing UAV using Variable
    RPM and a Movable CG,” Proceedings of the American Helicopter Society 62nd Annual Forum, Phoenix, AZ,
    May 9–11, 2006.
58. Makinen, S., Hill, M., Gandhi, F., Long, L., Vasilescu, R., and Sankar, L., “A Study of the HART-1 Rotor
    with Loose Computational Fluid/Structural Dynamic Coupling,” Proceedings of the American Helicopter
    Society 62nd Annual Forum, Phoenix, AZ, May 9–11, 2006.
59. Byers, L., and Gandhi, F., “Embedded Absorbers for Helicopter Rotor Lag Damping,” Proceedings of
    the 32nd European Rotorcraft Forum, Maastricht, The Netherlands, Sept. 12–14, 2006.
60. Atli, B., Gandhi, F., and Krast, G., “Thermomechanical characterization of shape memory polymers,” 2007
    SPIE Conference on Smart Structures and Materials, San Diego, California, March 18–22, 2007.
61. Gandhi, F., and Kang, S-G, “Beams with Controllable Flexural Stiffness,” 2007 SPIE Conference on Smart
    Structures and Materials, San Diego, California, March 18–22, 2007.
62. Olympio, K. R., and Gandhi, F., “Mixed Cellular Honeycomb Zero-v Flexible Skins for Morphing Aircraft,”
    15th AIAA/ASME/AHS Adaptive Structures Conference, Honolulu, Hawaii, April 23–26, 2007.
63. Murray, G., Gandhi, F., and Bakis, C., “Flexible Matrix Composite Skins for One-Dimensional Wing
    Morphing,” 15th AIAA/ASME/AHS Adaptive Structures Conference, Honolulu, Hawaii, April 23–26, 2007.
64. Paik, J., and Gandhi, F., “Design Optimization for Soft-Inplane Tiltrotor Whirl Flutter Stability,” 63rd Annual
    AHS International Forum and Technology Display, Virginia Beach, VA, May 1-3, 2007.
65. Prabhakar, T., Gandhi, F., and McLaughlin, D., “A Centrifugal Force Actuated Variable Span Morphing
    Helicopter Rotor,” 63rd Annual AHS International Forum and Technology Display, Virginia Beach, VA, May
    1-3, 2007. Also at the AHS International/Korean Society for Aeronautical and Space Sciences International
    Forum on Rotorcraft Multidisciplinary Technology, Seoul, Korea, October 15-17, 2007.
66. Paik, J., Singh, R., and Gandhi, F., “Active Control for Soft-Inplane Tiltrotor Aeroelastic Stability
    Augmentation,” Proceedings of the AHS International/Korean Society for Aeronautical and Space Sciences
    International Forum on Rotorcraft Multidisciplinary Technology, Seoul, Korea, October 15-17, 2007.
67. Johnson, T., Gandhi, F., and Frecker, M., “Bistable Mechanisms for Morphing Rotors,” Proceedings of the
    2008 SPIE Conference on Smart Structures and Materials, San Diego, California, March 9–13, 2008.
68. Marques, A., Murray, G., and Gandhi, F., “Controllable Elastic Couplings of Composite Multi-Layered
    Beams,” 2008 SPIE Conf. on Smart Structures and Materials, San Diego, California, March 9–13, 2008.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 27 of 40
                                  Farhan Gandhi – Curriculum Vitae, Page 26 /39

   CONFERENCE PAPERS, CONTD.
69. Mistry, M., Gandhi, F., and Chandra, R., “Twist-Control of an I-Beam through Vlasov Bimoment Actuation,”
    Proceedings of the 16th AIAA/ASME/AHS Adaptive Structures Conference, Schaumberg, Illinois, April 7-10,
    2008.
70. Gandhi, F., Murray, G., and Kang, S.-G., “Flexural Stiffness Control of Multi-Layered Beams,” Proceedings
    of the 16th AIAA/ASME/AHS Adaptive Structures Conference, Schaumberg, Illinois, April 7-10, 2008.
71. Olympio, K. R., and Gandhi, F., “Skin Designs using Multi-Objective Topology Optimization,” Proceedings
    of the 16th AIAA/ASME/AHS Adaptive Structures Conference, Schaumberg, Illinois, April 7-10, 2008.
72. Atli, B., and Gandhi, F., “Energy Absorption of Cellular Honeycombs with Various Cell Angles under In-
    Plane Compressive Loading,” Proceedings of the 16th AIAA/ASME/AHS Adaptive Structures Conference,
    Schaumberg, Illinois, April 7-10, 2008.
73. Steiner, J., Yoshizaki, Y., and Gandhi, F., “An Investigation of Variable Rotor RPM on Performance and
    Trim,” Proceedings of the 64th Annual AHS International Forum and Technology Display, Montreal, Canada,
    April 29–May 1, 2008.
74. Rufino, R., Miller, T., and Gandhi, F., “Morphing Hull Concepts for Unmanned Underwater Vehicles,”
    Proceedings of MTS/IEEE, OCEANS ’08, Quebec City, Canada, Sept. 15-18, 2008
75. Murray, G., and Gandhi, F., “Multi-Layered, Variable Stiffness Beams: Energy and Actuation
    Considerations,” Proceedings of the 19th International Conference on Adaptive Structures and Technologies
    (ICAST), Ascona, Switzerland, October 6-9, 2008.
76. Johnson, T., Frecker, M., and Gandhi, F., “A Bistable Mechanisms for Chord Extension Morphing Rotors,”
    Proceedings of the 2009 SPIE Conference on Smart Structures and Materials, San Diego, California, March
    8-12, 2009.
77. Atli, B., and Gandhi, F., “Effect of Cell Geometry on the Energy Absorption of Cellular Honeycombs under
    In-Plane Compression,” Proceedings of the 17th AIAA/ASME/AHS Adaptive Structures Conference, Palm
    Springs, California, May 4-7, 2009.
78. Murray, G., Gandhi, F., and Hayden, E., “Polymer Filled Honeycombs to Achieve a Structural Material with
    Appreciable Damping,” Proceedings of the 17th AIAA/ASME/AHS Adaptive Structures Conference, Palm
    Springs, California, May 4-7, 2009.
79. Miller, T., Gandhi, F., and Rufino, R., “Morphing Hull Implementation for Unmanned Underwater Vehicles,”
    Proceedings of the 17th AIAA/ASME/AHS Adaptive Structures Conference, Palm Springs, California, May 4-
    7, 2009.
80. Olympio, K., and Gandhi, F., “Modeling and Numerical Analysis of Skin Design Concepts,” Proceedings of
    the 17th AIAA/ASME/AHS Adaptive Structures Conference, Palm Springs, California, May 4-7, 2009.
81. Bluman, J., and Gandhi, F., “Reducing Trailing Edge Flap Deflection Requirements in
    Swashplateless Primary Control with a Moveable Horizontal Tail,” Proceedings of the 65th Annual AHS
    International Forum and Technology Display, Grapevine, Texas, May 27-29, 2009.
82. Bae, E.-S., Gandhi, F., and Maughmer, M., “Optimally Scheduled Deployments of Miniature Trailing-Edge
    Effectors for Rotorcraft Power Reduction,” Proceedings of the 65th Annual AHS International Forum and
    Technology Display, Grapevine, Texas, May 27-29, 2009.
           Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 28 of 40
                                  Farhan Gandhi – Curriculum Vitae, Page 27 /39

   CONFERENCE PAPERS, CONTD.
83. Leon, O., Hayden, E., and Gandhi, F., “Rotorcraft Operating Envelope Expansion Using Extendable Chord
    Sections,” Proceedings of the 65th Annual AHS International Forum and Technology Display, Grapevine,
    Texas, May 27-29, 2009.
84. Kang, H., Saberi, H., and Gandhi, F., “Dynamic Blade Shape for Improved Helicopter Rotor Performance,”
    Proceedings of the 65th Annual AHS International Forum and Technology Display, Grapevine, Texas, May
    27-29, 2009.
85. Leon, O., and Gandhi, F., “Rotor Power Reduction using Multiple Spanwise-Segmented, Optimally-Actuated
    Trailing-Edge Flaps,” Proceedings of the 35th European Rotorcraft Forum, Hamburg, Germany, Sept. 22-25,
    2009.
86. Johnson, T., Gandhi, F., and Frecker, M.,“Modeling and Experimental Validation of a Bistable Mechanism
    for Chord Extension Morphing Rotors,” Proceedings of the 2010 SPIE Conference on Smart Structures and
    Materials, San Diego, California, March 7-11, 2010.
87. Mistry, M., and Gandhi, F., “Performance Improvement with Variable Rotor Span and RPM,” Proceedings
    of the 66th Annual Forum of the American Helicopter Society, Phoenix, Arizona, May 11-13, 2010.
88. Bae, E.-S., and Gandhi, F., “Optimally Actuated Spanwise-Segmented Aerodynamic Effectors for Rotorcraft
    Power Reduction,” Proceedings of the 66th Annual Forum of the American Helicopter Society, Phoenix,
    Arizona, May 11-13, 2010.
89. Atli-Veltin, B., and Gandhi, F., “Energy Absorption of Sandwiched Honeycombs with Facesheets under In-
    plane Crushing,” Proceedings of the 66th Annual Forum of the American Helicopter Society, Phoenix,
    Arizona, May 11-13, 2010.
90. Duling, C., Gandhi, F., and Straub, F., “On Power and Actuation Requirements in Swashplateless Primary
    Control using Trailing-Edge Flaps,” Proceedings of the 66th Annual Forum of the American Helicopter
    Society, Phoenix, Arizona, May 11-13, 2010.
91. Austruy, J., Gandhi, F., and Lieven, N., “Rotor Vibration Reduction Using an Embedded Spanwise
    Absorber,” Proceedings of the 66th Annual Forum of the American Helicopter Society, Phoenix, Arizona,
    May 11-13, 2010.
92. Albanese, L., Gandhi, F., and Stewart, S., “Adaptive Geometry Wind Turbine Blades for Increasing
    Perfoemance,” Proceedings of ASME 2010 4th International Conference on Energy Sustainability, ES2010,
    Phoenix, Arizona, May 17-22, 2010, ES2010-90236.
93. Khoshlahjeh, M., Bae, E.-S., Gandhi, F., and Webster, S., “Helicopter Performance Improvement with
    Variable Chord Morphing Rotor” Proceedings of the 36th European Rotorcraft Forum, Paris, France,
    September 7-9, 2010.
94. Barbarino, S., Gandhi, F., and Webster, S., “Design of Extendable Chord Sections for Morphing Helicopter
    Rotor Blades,” Proceedings of the ASME 2010 Conference on Smart Materials, Adaptive Structures and
    Intelligent Systems, SMASIS2010, Philadelphia, Pennsylvania, Sept. 28 – Oct. 1, 2010, SMASIS2010-3668.
95. Mistry, M., Gandhi, F., Nagelsmit, M., and Gurdal, Z., “Actuation Requirements of a Warp Induced Variable
    Twist Rotor Blade,” Proceedings of the ASME 2010 Conference on Smart Materials, Adaptive Structures and
    Intelligent Systems, SMASIS2010, Philadelphia, Pennsylvania, Sept. 28 – Oct. 1, 2010, SMASIS2010-3615.
            Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 29 of 40
                                    Farhan Gandhi – Curriculum Vitae, Page 28 /39

     CONFERENCE PAPERS, CONTD.
 96. Murray, G., Gandhi, F., and Hayden, E., “Auxetic Honeycombs with Lossy Polymeric Infills for High
     Damping Structural Materials,” 21st International Conf. on Adaptive Structures and Technologies, University
     Park, Pennsylvania, October 4–6, 2010.
 97. Khoshlahjeh, M., Gandhi, F., and Webster, S., “Extendable Chord Rotors for Helicopter Envelope Expansion
     and Performance Improvement,” Proceedings of the 67th Annual American Helicopter Society (AHS)
     International Forum and Technology Display, Virginia Beach, Virginia, May 3-5, 2011.
 98. Bae, E.-S., and Gandhi, F., “CFD Analysis of High-Lift Devices on the SC-1094R8 Airfoil,” Proceedings of
     the 67th Annual American Helicopter Society (AHS) International Forum and Technology Display, Virginia
     Beach, Virginia, May 3-5, 2011.
 99. Khoshlahjeh, M., Gandhi, F., and Webster, S., “Effect of Helicopter Rotor RPM Variation on Performance
     and Vibration” Proceedings of the 37th European Rotorcraft Forum, Milan, Italy, September 13-15, 2011.
100. Murray, G., and Gandhi, F., “The Use of Damping to Mitigate Violent Snap-Through of Bistable Systems,”
     Proceedings of the ASME 2011 Conference on Smart Materials, Adaptive Structures and Intelligent Systems,
     SMASIS2011, Phoenix, Arizona, Sept. 18-21, 2011, SMASIS2011-4997.
101. Pontecorvo, M., Barbarino, S., Murray, G., and Gandhi, F., “Bi-Stable Arches for Morphing Applications,”
     22nd International Conf. on Adaptive Structures and Technologies, Corfu, Greece, October 10-12, 2011.
102. Barbarino, S., Pontecorvo, M., and Gandhi, F., “Energy Dissipation of a Bi-Stable von-Mises Truss under
     Harmonic Excitation,” Proceedings of the 53rd AIAA/ASME/ASCE/AHS/ASC Structures, Structural
     Dynamics and Materials Conference, Honolulu, Hawaii, 23 - 26 April 2012, AIAA 2012-1712.
103. Mistry, M., and Gandhi, F., “Hover performance improvement with warp-induced spanwise camber
     variation,” Proceedings of the American Helicopter Society 68th Annual Forum, Fort Worth, Texas, May 1–
     3, 2012.
104. Bae, E.-S., and Gandhi, F., “Upstream Active Gurney Flap for Rotorcraft Vibration Reduction,” Proceedings
     of the American Helicopter Society 68th Annual Forum, Fort Worth, Texas, May 1–3, 2012.
105. Moser, P., Barbarino, S., and Gandhi, F., “Helicopter Rotor Blade Chord Extension Morphing using a
     Centrifugally Actuated von-Mises Truss,” Proceedings of the ASME 2012 Conference on Smart Materials,
     Adaptive Structures and Intelligent Systems, SMASIS2012, Sept. 19-21, 2012, Stone Mountain, Georgia,
     SMASIS2012-8053.
106. Pontecorvo, M., Barbarino, S., and Gandhi, F., “Cellular Honeycomb-Like Structures with Internal
     Inclusions in the Unit-Cell,” Proceedings of the ASME 2012 Conference on Smart Materials, Adaptive
     Structures and Intelligent Systems, SMASIS2012, Sept. 19-21, 2012, Stone Mountain, Georgia,
     SMASIS2012-8075.
107. Barbarino, S., Pontecorvo, M., and Gandhi, F., “Cellular Honeycomb-Like Structures with Internal Buckling
     and Viscous Elements for Simultaneous Load-Bearing and Dissipative Capability,” Proceedings of the ASME
     2012 Conference on Smart Materials, Adaptive Structures and Intelligent Systems, SMASIS2012, Sept. 19-
     21, 2012, Stone Mountain, Georgia, SMASIS2012-8080.
108. Barbarino, S., Pontecorvo, M., and Gandhi, F., “Energy Dissipation of a Bi-Stable von-Mises Truss under
     Impulsive Excitation,” Proceedings of the 21st AIAA/ASME/AHS Adaptive Structures Conference, Boston,
     Massachusetts, April 8-11, 2013.
            Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 30 of 40
                                     Farhan Gandhi – Curriculum Vitae, Page 29 /39

     CONFERENCE PAPERS, CONTD.
109. Khoshlahjeh, M., and Gandhi, F., “Helicopter Rotor Performance Improvement with RPM Variation and
     Chord Extension Morphing,” Proceedings of the 69th American Helicopter Society Annual Forum, Phoenix,
     AZ, May 21-23 2013.
110. Bae, E.-S., and Gandhi, F., “Rotor Stall Alleviation with Active Gurney Flap,” Proceedings of the 69th
     American Helicopter Society Annual Forum, Phoenix, AZ, May 21-23 2013.
111. Mistry, M., and Gandhi, F., “Design, fabrication and benchtop testing of a helicopter rotor blade section with
     warp-induced spanwise camber variation,” Proceedings of the 69th American Helicopter Society Annual
     Forum, Phoenix, AZ, May 21-23 2013.
112. Pontecorvo, M., Barbarino, S., Gandhi, F., Bland, S., Snyder, R., and Kudva, J., “A Load-Bearing Structural
     Element with Energy Dissipation Capabality under Harmonic Excitation,” Proceedings of the ASME 2013
     Conference on Smart Materials, Adaptive Structures and Intelligent Systems, SMASIS2013, Sept. 16-18,
     2013, Snowbird, Utah, SMASIS2013-3060.
113. Pontecorvo, M., Barbarino, S., Gandhi, F., Bland, S., Snyder, R., and Kudva, J., “Impact Load Mitigation
     with Bi-Stable von-Mises Trusses,” Proceedings of the ASME 2013 Conference on Smart Materials,
     Adaptive Structures and Intelligent Systems, SMASIS2013, Sept. 16-18, 2013, Snowbird, Utah,
     SMASIS2013-3061.
114. Barbarino, S., Gandhi, F., and Visdeloup, R., “A Bi-Stable von-Mises Truss for Morphing Applications
     actuated using Shape Memory Alloys,” Proceedings of the ASME 2013 Conference on Smart Materials,
     Adaptive Structures and Intelligent Systems, SMASIS2013, Sept. 16-18, 2013, Snowbird, Utah,
     SMASIS2013-3062.
115. Pontecorvo, M., Barbarino, S., Gandhi, F., Bland, S., Snyder, R., Kudva, K., and White, E., “A Three-
     Dimensional Multi-Stable Unit Cell for Energy Dissipation,” 22nd AIAA/ASME/AHS Adaptive Structures
     Conference at SciTech2014, Jan. 13-17, 2014, National Harbor, Maryland.
116. Bland, S., Snyder, R., Kudva, K., Pontecorvo, M., Barbarino, S., Gandhi, F., and White, E., “A Novel
     Structural Element Combining Load Carrying and Energy Dissipation Capability,” 22nd AIAA/ASME/AHS
     Adaptive Structures Conference at SciTech2014, Jan. 13-17, 2014, National Harbor, Maryland.
117. Barbarino, S., and Gandhi, F., “Shape Memory Alloy Actuated Morphing Cellular Frame using Bi-stable
     von-Mises Trusses with Variable Length Links,” 22nd AIAA/ASME/AHS Adaptive Structures Conference at
     SciTech2014, Jan. 13-17, 2014, National Harbor, Maryland.
118. Pontecorvo, M., Niemiec, R., and Gandhi, F., “Variable modulus cellular structures using pneumatic artificial
     muscles,” Proceedings of the 2009 SPIE Conference on Smart Structures and Materials, San Diego,
     California, Mar. 9-13, 2014.
119. Gandhi, F., and Hayden, E., “Design, Development, and Hover Testing of a Helicopter Rotor Blade Chord
     Extension Morphing System,” Proceedings of the 70th American Helicopter Society Annual Forum, Montreal,
     Canada, May 20-24, 2014.
120. Niemiec, R., Jacobellis, G., and Gandhi, F., “Reversible Airfoils for Stopped Rotors in High Speed Flight,”
     Proceedings of the 70th American Helicopter Society Annual Forum, Montreal, Canada, May 20-24, 2014.
121. Reddinger, J.-P., and Gandhi, F., “A Physics-Based Approach to Trim Optimization of an Articulated
     Slowed-Rotor Compound Helicopter in High-Speed Flight,” Proceedings of the 70th American Helicopter
     Society Annual Forum, Montreal, Canada, May 20-24, 2014.
            Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 31 of 40
                                     Farhan Gandhi – Curriculum Vitae, Page 30 /39

     CONFERENCE PAPERS, CONTD.
122. Pontecorvo, M., Niemiec, R., and Gandhi, F., “Design studies on cellular structures with pneumatic artificial
     muscles for modulus variation,” 25th Int. Conf. on Adaptive Structures and Technologies, Den Haag, The
     Netherlands, Oct. 6-8, 2014.
123. Niemiec, R., Jacobellis, G., and Gandhi, F., “Leading- and Trailing-Edge Reversal of a Cambered Airfoil for
     Stopped Rotors,” 56th AIAA/ASME/ASCE/AHS/ASC Structures, Structural Dynamics, and Materials
     Conference, AIAA Science and Technology Forum 2015, Jan 5-9, 2015, Kissimmee, Florida.
124. Misiorowski, M., Pontecorvo, M., and Gandhi, F., “A Bi-Stable System for Rotor Span Extension in Rotary-
     Wing Micro Aerial Vehicles,” 23rd AIAA/ASME/AHS Adaptive Structures Conference, AIAA Science and
     Technology Forum 2015, Jan 5-9, 2015, Kissimmee, Florida.
125. Pontecorvo, M., Niemiec, R., and Gandhi, F., “Stiffness Control with Pneumatic Artificial Muscle Inclusions
     in a Cellular Honeycomb Unit,” 23rd AIAA/ASME/AHS Adaptive Structures Conference, AIAA Science and
     Technology Forum 2015, Jan 5-9, 2015, Kissimmee, Florida.
126. Angilella, A., Gandhi, F., and Miller, T., “Design and Testing of a Shape Memory Alloy Buoyancy Engine
     for Unmanned Underwater Vehicles,” Proceedings of the 23rd AIAA/ASME/AHS Adaptive Structures
     Conference, AIAA Science and Technology Forum 2015, Kissimmee, Florida, Jan 5-9, 2015.
127. Jacobellis, G., Gandhi, F., and Floros, M., “A Physics-Based Approach to Trim Optimization of Coaxial
     Helicopters in High Speed Flight,” Proceedings of the 71st American Helicopter Society Annual Forum,
     Virginia Beach, Virginia, May 5–7, 2015.
128. Reddinger, J.-P., Gandhi, F., and Kang, H., “Performance and Hub Vibrations of an Articulated Slowed-Rotor
     Compound Helicopter at High Speeds,” Proceedings of the 71st American Helicopter Society Annual Forum,
     Virginia Beach, Virginia, May 5–7, 2015.
129. Krishnamurthi, J., and Gandhi, F., “Flight Simulation and Control of a Helicopter Undergoing Rotor Span
     Morphing,” Proceedings of the 41st European Rotorcraft Forum, Munich, Germany, Sept. 1-4, 2015.
130. Krishnamurthi, J., and Gandhi, A., “Flight Simulation of a Swashplateless Helicopter using Rotor RPM
     Variation and Movable CG,” Proceedings of the 41st European Rotorcraft Forum, Munich, Germany, Sept.
     1-4, 2015.
131. Angilella, A, Miller, T.F., and Gandhi, F., “Simulating a shape memory alloy buoyancy engine for undersea
     gliders,” Proceedings of the MTS/IEEE OCEANS’15, Washington, DC, Oct 19-22, 2015.
132. DiPalma, M., and Gandhi, F., “Cellular Lattices with Internal Topology for High Stiffness and Damping,”
     Proceedings of the 57th AIAA/ASCE/AHS/ASC Structures, Structural Dynamics, and Materials Conference,
     AIAA Science and Technology Forum and Exposition 2016, San Diego, California, Jan 4-8, 2016.
133. DiPalma, M., and Gandhi, F., “Directionally Variable Stiffness to Reduce Actuation Requirement in Airfoil
     Camber Morphing,” Proceedings of the 24th AIAA/AHS Adaptive Structures Conference, AIAA Science and
     Technology Forum and Exposition 2016, San Diego, California, Jan 4-8, 2016.
134. Angilella, A., Gandhi, F., Miller, T., and DiPalma, M., “Design and Simulation of a Shape Memory Alloy
     Buoyancy Heat Engine in the Low Latitude Thermocline,” Proceedings of the 24th AIAA/AHS Adaptive
     Structures Conference, AIAA Science and Technology Forum and Exposition 2016, San Diego, California,
     Jan 4-8, 2016.
135. Reddinger, J.-P., and Gandhi, F., “Response Surface Estimation of Trim Controls for a Compound Helicopter
     with Control Redundancy,” Proceedings of the 72nd American Helicopter Society Annual Forum, West Palm
     Beach, Florida, May 17–19, 2016.
            Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 32 of 40
                                     Farhan Gandhi – Curriculum Vitae, Page 31 /39

     CONFERENCE PAPERS, CONTD.
136. Jacobellis, G., and Gandhi, F., “Investigation of Performance, Loads, and Vibrations of a Coaxial Helicopter
     in High Speed-Flight,” Proceedings of the 72nd American Helicopter Society Annual Forum, West Palm
     Beach, Florida, May 17–19, 2016.
137. Krishnamurthi, J., and Gandhi, F., “Flight Simulation and Control of a Helicopter Undergoing Rotor Chord
     Extension Morphing,” Proceedings of the 72nd American Helicopter Society Annual Forum, West Palm
     Beach, Florida, May 17–19, 2016.
138. Niemiec, R., and Gandhi, F., “Effects of Inflow Model on Simulated Aeromechanics of a Quadrotor
     Helicopter,” Proceedings of the 72nd American Helicopter Society Annual Forum, West Palm Beach, Florida,
     May 17–19, 2016.
139. Walsh, G., Brentner, K. S., Jacobellis, G., and Gandhi, F., “An Acoustic Investigation of a Coaxial Helicopter
     in High-Speed Flight,” Proceedings of the 72nd American Helicopter Society Annual Forum, West Palm
     Beach, Florida, May 17–19, 2016
140. Niemiec, R., and Gandhi, A., “Multi-rotor Coordinate Transforms for Orthogonal Primary and Redundant
     Control Modes for Regular Hexacopters and Octocopters,” Proceedings of the 42nd European Rotorcraft
     Forum, Lille, France, Sept. 5-8, 2016.
141. Niemiec, R., and Gandhi, F., “A Comparison Between Quadrotor Flight Configurations,” Proceedings of the
     42nd European Rotorcraft Forum, Lille, France, Sept. 5-8, 2016.
142. McKay, M., Niemiec, R., and Gandhi, F., “Control Reconfiguration for a Hexacopter Experiencing Single
     Rotor Failure,” Proceedings of the 27th International Conference on Adaptive Structures and Technologies,
     Lake George, New York, Oct 3-5, 2016.
143. DiPalma, M., and Gandhi, F., “Bi-Directional Stiffness for Airfoil Camber Morphing,” Proceedings of the
     27th International Conference on Adaptive Structures and Technologies, Lake George, New York, Oct 3-5,
     2016.
144. DiPalma, M., and Gandhi, F., “Optimizing Stiffness and Damping of Filled Cellular Lattice Structures using
     Response Surface Methods,” Proceedings of the 58th AIAA/ASME/ASCE/AHS/ASC Structures, Structural
     Dynamics, and Materials Conference, AIAA Science and Technology Forum and Exposition 2017, Grapevine,
     Texas, Jan 9-13, 2017.
145. Reddinger, J.-P., and Gandhi, F., “Using Redundant Effectors to Trim a Compound Helicopter with Damaged
     Main Rotor Controls,” Proceedings of the 73rd American Helicopter Society Annual Forum, Fort Worth,
     Texas, May 9–11, 2017.
146. Reddinger, J.-P., and Gandhi, F., “Neural Network and Machine Learning Allocation of Redundant Controls
     for Power Optimization on a Compound Helicopter,” Proceedings of the 73rd American Helicopter Society
     Annual Forum, Fort Worth, Texas, May 9–11, 2017.
147. McKay, M., Niemiec, R., and Gandhi, F., “An Analysis of Classical and Alternate Hexacopter Configurations
     with Single Rotor Failure,” Proceedings of the 73rd American Helicopter Society Annual Forum, Fort Worth,
     Texas, May 9–11, 2017.
148. Niemiec, R., Gandhi, F., and Singh, R., “Control and Performance Analysis of a Reconfigurable Multi-
     Copter,” Proceedings of the 73rd American Helicopter Society Annual Forum, Fort Worth, Texas, May 9–11,
     2017.
            Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 33 of 40
                                     Farhan Gandhi – Curriculum Vitae, Page 32 /39

     CONFERENCE PAPERS, CONTD.
149. Niemiec, R., and Gandhi, F., “Effect of Elastic Blade Deformation on Trim and Vibratory Loads of a
     Quadcopter,” Proceedings of the 73rd American Helicopter Society Annual Forum, Fort Worth, Texas, May
     9–11, 2017.
150. Misiorowski, Gandhi, F., and Oberai, A., “Computational Analysis and Flow Physics of a Ducted Rotor in
     Edgewise Flight,” Proceedings of the 73rd American Helicopter Society Annual Forum, Fort Worth, Texas,
     May 9–11, 2017.
151. Ferede, E., Abdalla, M., van Bussel, G., Gandhi, F., and Dillinger, J., “Aeroelastic Optimization of Composite
     Wind Turbine Blades using Variable Stiffness Laminates,” Proceedings of the 73rd American Helicopter
     Society Annual Forum, Fort Worth, Texas, May 9–11, 2017.
152. DiPalma, M., and Gandhi, F., “Stress Redistribution in Cellular Lattice Structures with Cell Wall Damage,”
     2018 AIAA/ASCE/AHS/ASC Structures, Structural Dynamics, and Materials Conference, AIAA SciTech
     Forum, Kissimmee, Florida, Jan 8-12, 2018, (AIAA 2018-0733).
153. Ferede, E., and Gandhi, F., “Load Alleviation on Wind Turbines using Camber Morphing Blade Tip,” 2018
     Wind Energy Symposium, AIAA SciTech Forum, Kissimmee, Florida, Jan 8-12, 2018, (AIAA 2018-2020).
154. Krishnamurthi, J., and Gandhi, F., “Chord Extension Morphing for Active Rotor Track and Balance,” 2018
     AIAA/AHS Adaptive Structures Conference, AIAA SciTech Forum, Kissimmee, Florida, Jan 8-12, 2018,
     (AIAA 2018-0798).
155. Misiorowski, M., Gandhi, F., and Oberai, A., “Computational Analysis of Isolated and Embedded Ducted
     Rotors in Edgewise Flight,” 2018 AIAA Aerospace Sciences Meeting, AIAA SciTech Forum, Kissimmee,
     Florida, Jan 8-12, 2018, (AIAA 2018-1527).
156. Angilella, A., and Gandhi, F., “Wing Camber Variation of an Autonomous Underwater Glider,” 2018
     AIAA/AHS Adaptive Structures Conference, AIAA SciTech Forum, Kissimmee, Florida, Jan 8-12, 2018,
     (AIAA 2018-1286).
157. McKay, M., Niemiec, R., and Gandhi, F., “Performance Comparison of Quadcopters with Variable-RPM and
     Variable-Pitch Rotors,” Proceedings of the AHS Specialists’ Conference on Aeromechanics Design for
     Transformative Vertical Flight, San Francisco, California, Jan 16-19, 2018.
158. Jacobellis, G., Anusonti-Inthra, P., and Gandhi, F., “Investigation of Blade Loads on a Modern High-Speed
     Lift-Offset Coaxial Helicopter using Coupled Computational Fluid Dynamics / Computational Structural
     Dynamics,” Proceedings of the AHS Specialists’ Conference on Aeromechanics Design for Transformative
     Vertical Flight, San Francisco, California, Jan 16-19, 2018.
159. Krishnamurthi, J., and Gandhi, F., “Active Pitch Links and Trailing-Edge Tabs for Rotor Track and Balance,”
     Proceedings of the AHS Specialists’ Conference on Aeromechanics Design for Transformative Vertical
     Flight, San Francisco, California, Jan 16-19, 2018.
160. Misiorowski, M., Gandhi, F., and Oberai, A., “A Computational Study on Diffuser Length Variation for a
     Ducted Rotor in Hover and Edgewise Flight,” Proceedings of the AHS Specialists’ Conference on
     Aeromechanics Design for Transformative Vertical Flight, San Francisco, California, Jan 16-19, 2018.
161. Vayalali, P., McKay, M., Krishnamurthi, J., and Gandhi, F., “Swashplate Actuator Failure Compensation for
     UH-60 Black Hawk in Cruise using Horizontal Stabilator,” Proceedings of the 74th American Helicopter
     Society Annual Forum, Phoenix, Arizona, May 15-17, 2018.
            Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 34 of 40
                                    Farhan Gandhi – Curriculum Vitae, Page 33 /39

     CONFERENCE PAPERS, CONTD.
162. Jacobellis, G., Gandhi, F., Rice, T., and Amitay, M., “Computational and Experimental Investigation of
     Camber Morphing Airfoils for Reverse Flow Drag Reduction on High-Speed Rotorcraft,” Proceedings of the
     74th American Helicopter Society Annual Forum, Phoenix, Arizona, May 15-17, 2018.
163. Misiorowski, M., Gandhi, F., and Oberai, A., “A Computational Study on Rotor Interactional Effects for a
     Quadcopter in Edgewise Flight,” Proceedings of the 74th American Helicopter Society Annual Forum,
     Phoenix, Arizona, May 15-17, 2018.
164. McKay, M., Niemiec, R., and Gandhi, F., “Post-Rotor-Failure Performance of a Feedback Controller for a
     Hexacopter,” Proceedings of the 74th American Helicopter Society Annual Forum, Phoenix, Arizona, May
     15-17, 2018.
165. Niemiec, R., and Gandhi, F., “Effect of Rotor Cant on Trim and Autonomous Flight Dynamics of a
     Quadcopter,” Proceedings of the 74th American Helicopter Society Annual Forum, Phoenix, Arizona, May
     15-17, 2018.
166. Zhao, D., Krishnamurthi, J., Mishra, S., and Gandhi, F., “A trajectory generation methodology for time-
     optimal helicopter shipboard landing,” Proceedings of the 74th American Helicopter Society Annual Forum,
     Phoenix, Arizona, May 15-17, 2018.
167. DiPalma, M., Ferede, E., and Gandhi, F., “Optimization of Extension-Twist Coupled Composite Blades for
     High-Speed Rotorcraft,” Proceedings of the 74th American Helicopter Society Annual Forum, Phoenix,
     Arizona, May 15-17, 2018.
168. Zhao, D., Krishnamurthi, J. Mishra, S., and Gandhi, F., “Differential Flatness Based Trajectory Generation
     for Time-Optimal Helicopter Shipboard Landing,” Proceedings of the 2018 American Control
     Conference, Milwaukee, Wisconsin, June 27–29, 2018.
169. Walter, A., McKay, M., Niemiec, R., Gandhi, F., “Trim Analysis of a Classical Octocopter After Single-
     Rotor Failure,” 2018 AIAA/IEEE Electric Aircraft Technology Symposium, AIAA Propulsion and Energy
     Forum, Cincinnati, Ohio, July 9-11, 2018, (AIAA 2018-5035).
170. DiPalma, M., and Gandhi, F., “A Comparison of Cellular Lattice Structures with Curved and Straight Inclined
     Walls,” 2019 AIAA Aerospace Sciences Meeting, AIAA SciTech Forum, San Diego, California, Jan 7-11,
     2019, (AIAA 2019-2050).
171. Walter, A., McKay, M., Niemiec, R., Gandhi, F., Hamilton, C., and Jaran, C., “An Assessment of Heave
     Response Dynamics for Electrically Driven Rotors of Increasing Diameter,” Proceedings of the 8th Biennial
     Autonomous VTOL Technical Meeting and 6th Annual Electric VTOL Symposium, Mesa, Arizona, Jan 28-
     31, 2019.
172. Healy, R., Misiorowski, M., and Gandhi, F., “A Systematic CFD-Based Examination of Rotor-Rotor
     Separation Effects on Interactional Aerodynamics for Large eVTOL Aircraft,” Proceedings of the Vertical
     Flight Society 75th Annual Forum and Technology Display, Philadelphia, Pennsylvania, May 13–16, 2019.
173. Misiorowski, M., Gandhi, F., and Anusonti-Inthra, P., “Computational Analysis of Rotor-Blown-Wing for
     eVTOL Applications,” Proceedings of the Vertical Flight Society 75th Annual Forum and Technology
     Display, Philadelphia, Pennsylvania, May 13–16, 2019.
174. Misiorowski, M., Gandhi, F., and Anusonti-Inthra, P., “Comparison of Acoustic Predictions Using
     Distributed and Compact Airloads,” Proceedings of the Vertical Flight Society 75th Annual Forum and
     Technology Display, Philadelphia, Pennsylvania, May 13–16, 2019.
            Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 35 of 40
                                     Farhan Gandhi – Curriculum Vitae, Page 34 /39

     CONFERENCE PAPERS, CONTD.
175. Vayalali, P., McKay, M., Krishnamurthi, J., and Gandhi, F., “Robust Use of Horizontal Stabilator in Feedback
     Control on a UH-60 Black Hawk,” Proceedings of the Vertical Flight Society 75th Annual Forum and
     Technology Display, Philadelphia, Pennsylvania, May 13–16, 2019.
176. Niemiec, R., and Gandhi, F., “Development and Validation of the Rensselaer Multicopter Analysis Code
     (RMAC): A Physics-Based Medium-Fidelity Modeling Tool,” Proceedings of the Vertical Flight Society 75th
     Annual Forum and Technology Display, Philadelphia, Pennsylvania, May 13–16, 2019.
177. DiPalma, M., and Gandhi, F., “Autonomous Camber Morphing of a Helicopter Rotor Blade with Temperature
     Change using Integrated Shape Memory Alloys,” Proceedings of the Vertical Flight Society 75th Annual
     Forum and Technology Display, Philadelphia, Pennsylvania, May 13–16, 2019.
178. Dutta, A., McKay, M., Kopsaftopoulos, F., and Gandhi, F., “Rotor Fault Detection and Identification on a
     Hexacopter Based on Statistical Time Series Methods,” Proceedings of the Vertical Flight Society 75th
     Annual Forum and Technology Display, Philadelphia, Pennsylvania, May 13–16, 2019.
179. Ivler, C., Niemiec, R., Gandhi, F., and Sanders, F., “Multirotor Electric Aerial Vehicle Model Validation with
     Flight Data: Physics-Based and System Identification Models,” Proceedings of the Vertical Flight Society
     75th Annual Forum and Technology Display, Philadelphia, Pennsylvania, May 13–16, 2019.
180. Zhao, D., Mishra, S., and Gandhi, F., “Real-time Path Planning for Time-Optimal Helicopter Shipboard
     Landing via Trajectory Parameterization,” Proceedings of the Vertical Flight Society 75th Annual Forum and
     Technology Display, Philadelphia, Pennsylvania, May 13–16, 2019.
181. Walter, A., McKay, M., Niemiec, R., Gandhi, F., and Ivler, C., “Handling Qualities Based Assessment of
     Scalability for Variable-RPM Electric Multi-Rotor Aircraft,” Proceedings of the Vertical Flight Society 75th
     Annual Forum and Technology Display, Philadelphia, Pennsylvania, May 13–16, 2019.
182. Dutta, A., Mckay, M., Kopsaftopoulos, F., and Gandhi, F., “Fault Detection and Identification for Multirotor
     Aircraft by Data-Driven and Statistical Learning Methods,” 2019 AIAA/IEEE Electric Aircraft Technology
     Symposium, AIAA Propulsion and Energy Forum, Indianapolis, Indiana, August 22-24, 2019.
183. Hebbar, U., Rane, J., Gandhi, F., and Sahni, O., “Analysis of Interactional Aerodynamics in Multi-Rotor
     Wind Turbines using Large Eddy Simulations,” AIAA SciTech Forum, Orlando, FL, Jan 6-10, 2020.
184. Ferede, E., and Gandhi, F., “Design, Fabrication and Testing of an Active Camber Rotor Blade Tip,” AIAA
     SciTech Forum, Orlando, FL, Jan 6-10, 2020.
185. Kopyt, N., Niemiec, R., and Gandhi, F., “Quadcopter Rotor Phasing for Minimization of Aircraft Vibratory
     Loads,” VFS International Powered Lift Conference, San Jose, California, Jan 2020.
186. Dutta, A., Mckay, M., Kopsaftopoulos, F., and Gandhi, F., “Statistical Time Series Methods for Multicopter
     Fault Detection and Identification,” VFS International Powered Lift Conference, San Jose, California, Jan
     2020.
187. Pinti, O., Oberai, A. A., Niemiec, R., and Gandhi, F., “A Multi-Fidelity Approach to Predicting Rotor
     Aerodynamic Interactions,” AIAA Aviation Forum, Virtual, Jun 2020.
188. Smith, B., Gandhi, F., and Niemiec, R., “A Comparison of Multicopter Noise Characteristics with Increasing
     Number of Rotors,” Proceedings of the 76th Vertical Flight Society Annual Forum, Virtual, Oct 6–8, 2020.
189. DiPalma, M., Healy, R., Ferede, E., Gandhi, F., Chaudhry, Z., Kuczek, A., and Camp, D., “Helicopter Rotor
     Morphing for Performance Improvement in Reverse Flow Conditions,” Proceedings of the 76th Vertical
     Flight Society Annual Forum, Virtual, Oct 6–8, 2020.
            Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 36 of 40
                                    Farhan Gandhi – Curriculum Vitae, Page 35 /39

     CONFERENCE PAPERS, CONTD.
190. McKay, M., Vayalali, P., and Gandhi, F., “Post-Failure Control Reconfiguration on a High-Speed Lift-Offset
     Coaxial Helicopter,” Proceedings of the 76th Vertical Flight Society Annual Forum, Virtual, Oct 6–8, 2020.
191. Vayalali, P., McKay, M., and Gandhi, F., “Redistributed Pseudoinverse Control Allocation for Actuator
     Failure on a Compound Helicopter,” Proceedings of the 76th Vertical Flight Society Annual Forum, Virtual,
     Oct 6–8, 2020.
192. Niemiec, R., Gandhi, F., and Kopyt, N., “Relative Rotor Phasing for Multicopter Vibratory Load
     Minimization,” Proceedings of the 76th Vertical Flight Society Annual Forum, Virtual, Oct 6–8, 2020.
193. Healy, R., Gandhi, F., Mistry, M., and Duffy, M., “A Computational Investigation of Multi-Rotor
     Interactional Aerodynamics with Hub Lateral and Longitudinal Canting,” Proceedings of the 76th Vertical
     Flight Society Annual Forum, Virtual, Oct 6–8, 2020.
194. Niemiec, R., Gandhi, F., Lopez, M. J. S., and Tischler, M. B., “System Identification and Handling Qualities
     Predictions of an eVTOL Urban Air Mobility Aircraft Using Modern Flight Control Methods,” Proceedings
     of the 76th Vertical Flight Society Annual Forum, Virtual, Oct 6–8, 2020.
195. Bahr, M., McKay, M., Niemiec, R., and Gandhi, F., “Handling Qualities Assessment of Large Variable-RPM
     Multi-Rotor Aircraft for Urban Air Mobility,” Proceedings of the 76th Vertical Flight Society Annual Forum,
     Virtual, Oct 6–8, 2020.
196. Walter, A., McKay, M., Niemiec, R., Gandhi, F. and Ivler, C., “Hover Handling Qualities of Fixed-Pitch,
     Variable-RPM Quadcopters with Increasing Rotor Diameter,” Proceedings of the 76th Vertical Flight
     Society Annual Forum, Virtual, Oct 6–8, 2020.
197. Dutta, A., Mckay, M., Kopsaftopoulos, F., and Gandhi, F., “Rotor Fault Detection and Identification on a
     Hexacopter under Varying Flight States Based on Global Stochastic Models,” Proceedings of the 76th
     Vertical Flight Society Annual Forum, Virtual, Oct 6–8, 2020.
198. Dutta, A., Mckay, M., Kopsaftopoulos, F., and Gandhi, F., “Rotor Fault Detection and Identification for a
     Hexacopter Based on Control and State Signals via Statistical Learning Methods,” Proceedings of the 76th
     Vertical Flight Society Annual Forum, Virtual, Oct 6–8, 2020.
199. Ferede, E., and Gandhi, F., “Modal Analysis of a Quad-Rotor Wind Turbine,” TORQUE 2020, Virtual, Sept
     28-Oct 2, 2020.
200. Ferede, E., and Gandhi, F., “Aeroelastic Load Analysis of a Co-Rotating Quad-Rotor Wind Turbine,” 2021
     Wind Energy Symposium, AIAA SciTech Forum, Virtual, Jan 2021.
201. Dutta, A., Mckay, M., Kopsaftopoulos, F., and Gandhi, F., “Rotor Fault Quantification on a Hexacopter by
     Statistical Time-series Methods,” 77th Vertical Flight Society Annual Forum, Virtual, May 10–14, 2021.
202. Podlaski, M., Niemiec, R., Vanfretti, L., and Gandhi, F., “Multi-Domain Electric Drivetrain Modeling for
     UAM-Scale eVTOL Aircraft,” 77th Vertical Flight Society Annual Forum, Virtual, May 10–14, 2021.
203. Smith, B., Healy, R., Gandhi, F., and Lyrintzis, T., “eVTOL Rotor Noise in Ground Effect,” 77th Vertical
     Flight Society Annual Forum, Virtual, May 10–14, 2021.
204. Smith, B., Gandhi, F., and Lyrintzis, T., “An Assessment of Multi-copter Noise in Edgewise Flight,” 77th
     Vertical Flight Society Annual Forum, Virtual, May 10–14, 2021.
205. Healy, R., McCauley, J., Gandhi, F., and Sahni, O., “A Computational Investigation of Side-by-Side Rotors
     in Ground Effect,” 77th Vertical Flight Society Annual Forum, Virtual, May 10–14, 2021.
            Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 37 of 40
                                    Farhan Gandhi – Curriculum Vitae, Page 36 /39

     CONFERENCE PAPERS, CONTD.
206. Bahr, M., Ferede, E., and Gandhi, F., “Multi-rotor eVTOL Flight Simulation and Assessment under
     Atmospheric Turbulence,” 77th Vertical Flight Society Annual Forum, Virtual, May 10–14, 2021.
207. Bahr, M., McKay, M., Niemiec, R., and Gandhi, F., “Post-Motor-Failure Performance of a Robust Feedback
     Controller for a UAM-Scale Hexacopter,” 77th Vertical Flight Society Annual Forum, Virtual, May 10–14,
     2021.
208. Walter, A., McKay, M., Niemiec, R., and Gandhi, F., “Effect of Disk Loading on Handling Qualities of UAM-
     Scale Variable-RPM Quadcopter,” 77th Vertical Flight Society Annual Forum, Virtual, May 10–14, 2021.
209. Vayalali, P., McKay, M., and Gandhi, F., “Fault-Tolerant Control Allocation on a Compound Helicopter in
     Cruise,” 77th Vertical Flight Society Annual Forum, Virtual, May 10–14, 2021.
210. McKay, M., Vayalali, P., Gandhi, F., Berger, T., and Lopez, M., “Redistributed Allocation for Flight Control
     Failure on a Coaxial Helicopter,” 77th Vertical Flight Society Annual Forum, Virtual, May 10–14, 2021.
211. Makkar, G., Reddinger, J.-P., Gandhi, F., and Kopsaftopoulos, “Machine Learning Based Approach to
     Improve Low-Fidelity Predictions for a Compound Helicopter,” 77th Vertical Flight Society Annual Forum,
     Virtual, May 10–14, 2021.
212. Chopra, A., McCauley, J., Healy, R., Sahni, O., and Gandhi, F., “A Comparison of High-Fidelity Simulation
     Approaches for eVTOL Rotor Flows in Descent Conditions” 77th Vertical Flight Society Annual Forum,
     Virtual, May 10–14, 2021.
213. Pinti, O., Oberai, A., Healy, R., Niemiec, R., and Gandhi, F., “Multi-Fidelity Surrogate Model for
     Interactional Aerodynamics of a Multicopter,” 77th Vertical Flight Society Annual Forum, Virtual, May 10–
     14, 2021.
214. Ferede, E., Karakalas, A., Gandhi, F., and Lagoudas, D., “Numerical Investigation of Autonomous Camber
     Morphing of a Helicopter Rotor Blade using Trained Shape Memory Alloy,” 77th Vertical Flight Society
     Annual Forum, Virtual, May 10–14, 2021.
215. Kuczek, A., Zhao, W., Chaudhry, Z., Gandhi, F., and Camp, D., “Designing a High-Speed Morphing Rotor
     Blade,” 77th Vertical Flight Society Annual Forum, Virtual, May 10–14, 2021.
     Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 38 of 40
                             Farhan Gandhi – Curriculum Vitae, Page 37 /39

INVITED SPEAKER
 Boeing Helicopters, Philadelphia, Pennsylvania                                     02/96
 NASA Langley Research Center, Langley, Virginia                                    03/96
 McDonnell Douglas Helicopter Corporation, Mesa, Arizona                            10/96
 United Technologies Sikorsky Aircraft, Stratford, Connecticut                      12/96
 United Technologies Research Center, East Hartford, Connecticut                    12/96
 US Army Research Office Workshop on Damping, Blacksburg, Virginia                  10/98
 Paulstra, Paris, France                                                            10/99
 Lord Corporation, Erie, Pennsylvania                                               03/01
 Bell Helicopters Textron, Fort Worth, Texas                                        07/01
 Lord Corporation, Cary, North Carolina                                             08/01
 Qinetik/DERA, Farnburough, UK                                                      10/02
 Eurocopter, Munich, Germany                                                        04/03
 EADS, Munich, Germany                                                              04/03
 DLR (German Aerospace Research Center), Braunschweig, Germany                      04/03
 Institut Superieur de Mecanique de Paris, Saint Ouen Cedex, France                 05/03
 Conservatoire National des Arts et Meiters (CNAM), Paris, France                   05/03
 ONERA, Paris, France                                                               06/03
 NextGen Aeronautics, Torrance, California                                          04/05
 Lord Corporation, Erie, Pennsylvania                                               04/05
 NSF Workshop on Damping of Shape Memory Alloys, Metz, France                       05/05
 Boeing Helicopters, Philadelphia, Pennsylvania                                     07/05
 NASA Ames Research Center, Moffett Field, California                               08/05
 DARPA Workshop on Symbiotic Structures, Arlington, Virginia                        08/05
 Technical University – Delft, Delft, The Netherlands                               09/06
 Barry Controls Aerospace, Boston, Massachusetts                                    02/07
 US Army Research Labs, Langley, Virginia                                           05/07
 US Air Force Research Labs, Wright-Patterson Air Force Base, Dayton, Ohio          05/07
 Cornerstone Research Group, Dayton, Ohio                                           05/07
 Konkuk University, Seoul, Korea                                                    10/07
 Seoul National University, Seoul, Korea                                            10/07

 DARPA Roundtable on Innovative Rotor System Technologies, Arlington, Virginia      02/08
 Agusta-Westland Helicopters, Yeovil, UK                                            03/08
 Agusta-Westland Helicopters, Milano, Italy                                         03/08
 University of Bristol, Bristol, UK                                                 07/08
 Politecnico di Milano, Milano, Italy                                               07/08
 Agusta-Westland Helicopters, Milano, Italy (short course on Helicopter Dynamics)   07/08
 Sikorsky Aircraft Corporations, Stratford, Connecticut                             11/08
 Technical University – Delft, Delft, The Netherlands                               12/08
 Technical University – Munich, Munich, Germany                                     12/08
     Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 39 of 40
                             Farhan Gandhi – Curriculum Vitae, Page 38 /39

INVITED SPEAKER, CONTD.
 NASA Ames Research Center, Moffett Field, California                         01/09
 AgustaWestland North America, Reston, Virginia                               02/09
 DARPA Mission Adaptive Rotor Industry Day, Arlington, Virginia               03/09
 Triumph Aerospace Systems, Newport News, Virginia                            04/09
 Keynote Lecture at NATO Symposium on Morphing Vehicles, Evora, Portugal      04/09
 Plenary Lecture at AHS RotorKorea Conference, Seoul, Korea                   10/09
 Konkuk University, Seoul, Korea                                              10/09
 Lord Corporation, Geneva, Switzerland                                        10/09
 ETH (Swiss Federal Institute of Technology), Zurich, Switzerland             10/09
 University of Bristol, Bristol, UK                                           11/09

 CIRA (Italian Aerospace Research Center), Napoli, Italy                      02/10
 Conservatoire National des Arts et Meiters (CNAM), Paris, France             06/10

 ASME Smart Materials, Adaptive Structures and Intelligent Systems (SMASIS)   09/10
 Conference, Invited Panelist in Panel Discussion on Morphing Rotors

 Rensselaer Polytechnic Institute, Troy, New York                             04/11
 DLR (German Aerospace Research Center), Braunschweig Germany                 11/11

 Virginia Polytechnic Institute and State University, Blacksburg, Virginia    03/12

 University of Texas, Austin, Texas                                           03/13
 Keynote Lecture at 6th ECCOMAS Thematic Conference on                        06/13
 Smart Structures and Materials (SMART2013), Torino, Italy
 GE Global Research Center, Niskayuna, New York                               07/13
 ASME Hudson-Mohawk Section’s First Annual                                    10/13
   Capitol Mechanical Engineering and Energy Symposium Albany, New York
 The Boeing Company, Philadelphia, Pennsylvania                               11/13
 Airbus Helicopter Inc., Grand Prairie, Texas                                 02/14
 GE Global Research Center, Niskayuna, New York                               05/14
 Naval Surface Warfare Center, Carderock Division, Bethesda, Maryland         08/14
 Invited Lecture at Smart Materials, Adaptive Structures and Intelligent      09/14
 Systems (SMASIS) Conference, Newport, Rhode Island
 City College of New York, New York, New York                                 10/14

 University of Michigan, Ann Arbor, Michigan                                  01/15
 University of Maryland, College Park, Maryland                               02/15

 Panel Discussion Moderator, “Where’s My Morphing Aircraft?”                  01/16
 at 2016 AIAA SciTech Conference, San Diego, California.
 National Renewable Energy Lab, Golden, Colorado                              01/16
 GE Global Research Center, Niskayuna, New York                               06/16
 Sikorsky Aircraft Corporation, Stratford, Connecticut                        08/16
     Case 3:21-cv-02450-WHO Document 16-5 Filed 05/19/21 Page 40 of 40
                             Farhan Gandhi – Curriculum Vitae, Page 39 /39



INVITED SPEAKER, CONTD.
 GE Global Research Center, Niskayuna, New York                              06/17
 Georgia Institute of Technology, Atlanta, Georgia                           11/17

 UAS Handling Qualities Workshop at the Atmospheric Flight Mechanics Conf.   01/18
 AIAA SciTech Conference, Orlando, Florida
 Texas A&M University, College Station, Texas                                02/18
 Naval Surface Warfare Center, Carderock Division, Bethesda, Maryland        08/18
 US Army Research Lab, Aberdeen Proving Grounds, Maryland                    11/18

 AIAA Adaptive Structures Keynote Lecture, “Reconfigurable Vertical Lift:    01/19
 Status, Challenges and Opportunities,” at 2019 AIAA SciTech Conference,
 San Diego, California.
 University of Central Florida, Orlando, Florida                             03/19
 University of Pennsylvania, Philadelphia, Pennsylvania                      04/19
 The Boeing Company, Philadelphia, Pennsylvania                              05/19
 “Reconfigurable Vertical Lift,” Plenary Lecture at 9th ECCOMAS              07/19
 Thematic Conference on Smart Structures and Materials (SMART 2019),
 Paris, France.
 Embry-Riddle Aeronautical University, Daytona Beach, Florida                10/19
